EXHIBIT 10.1
 
Execution Copy

 
[logo.jpg]
 

--------------------------------------------------------------------------------



REVOLVING CREDIT
 
AND
 
SECURITY AGREEMENT
 
AMONG
 
ENGLOBAL CORPORATION,
ENGLOBAL U.S., INC.,
ENGLOBAL INTERNATIONAL, INC.,
ENGLOBAL GOVERNMENT SERVICES, INC.
(AS BORROWERS),




VARIOUS LENDERS,
 
AND
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
 
 

--------------------------------------------------------------------------------


 
May 29, 2012
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
TABLE OF CONTENTS
i
List of Exhibits and Schedules
vii
REVOLVING CREDIT AND SECURITY AGREEMENT
1
   
I
DEFINITIONS.
1
 
1.1
Accounting Terms
1
 
1.2
General Terms
1
 
1.3
Uniform Commercial Code Terms
28
 
1.4
Certain Matters of Construction
28
       
II
ADVANCES, PAYMENTS.
29
 
2.1
Revolving Advances.
29
 
2.2
Procedure for Revolving Advances Borrowing.
30
 
2.3
Disbursement of Advance Proceeds
32
 
2.4
[Reserved].
32
 
2.5
Maximum Advances
33
 
2.6
Repayment of Advances.
33
 
2.7
Repayment of Excess Advances
33
 
2.8
Statement of Account
33
 
2.9
Letters of Credit
34
 
2.10
Issuance of Letters of Credit.
34
 
2.11
Requirements For Issuance of Letters of Credit.
35
 
2.12
Disbursements, Reimbursement.
35
 
2.13
Repayment of Participation Advances.
36
 
2.14
Documentation
37
 
2.15
Determination to Honor Drawing Request
37
 
2.16
Nature of Participation and Reimbursement Obligations
37
 
2.17
Indemnity
39
 
2.18
Liability for Acts and Omissions
39
 
2.19
Additional Payments
41
 
2.20
Manner of Borrowing and Payment.
41
 
2.21
Mandatory Prepayments.
42
 
2.22
Use of Proceeds.
43
 
2.23
Defaulting Lender.
43
       
III
INTEREST AND FEES.
44
 
3.1
Interest
44
 
3.2
Letter of Credit Fees
45
 
3.3
[Reserved].
46
 
3.4
Fee Letter
46
 
3.5
Computation of Interest and Fees
46
 
3.6
Maximum Charges
46
 
3.7
Increased Costs
47

 
 
i

--------------------------------------------------------------------------------

 
 

 
3.8
Basis For Determining Interest Rate Inadequate or Unfair
47
 
3.9
Capital Adequacy.
48
 
3.10
Gross Up for Taxes
49
 
3.11
Withholding Tax Exemption.
49
 
3.12
Communications; Substitution Lender
50
       
IV
COLLATERAL:  GENERAL TERMS
50
 
4.1
Security Interest in the Collateral
50
 
4.2
Perfection of Security Interest
51
 
4.3
Disposition of Assets
51
 
4.4
Preservation of Collateral
51
 
4.5
Ownership of Collateral.
52
 
4.6
Defense of Agent's and Lenders' Interests
52
 
4.7
Books and Records
53
 
4.8
Financial Disclosure
53
 
4.9
Compliance with Laws
53
 
4.10
Inspection of Premises
54
 
4.11
Insurance
54
 
4.12
Failure to Pay Insurance
55
 
4.13
Payment of Taxes
55
 
4.14
Payment of Leasehold Obligations
55
 
4.15
Receivables.
55
 
4.16
Inventory
58
 
4.17
Maintenance of Equipment
58
 
4.18
Exculpation of Liability
58
 
4.19
Environmental Matters.
59
 
4.20
Financing Statements
61
       
V
REPRESENTATIONS AND WARRANTIES.
61
 
5.1
Authority
61
 
5.2
Formation and Qualification.
61
 
5.3
Survival of Representations and Warranties
62
 
5.4
Tax Returns
62
 
5.5
Financial Statements.
62
 
5.6
Entity Name
63
 
5.7
O.S.H.A. and Environmental Compliance.
63
 
5.8
Solvency; No Litigation, Violation, Indebtedness or Default.
64
 
5.9
Patents, Trademarks, Copyrights and Licenses
65
 
5.10
Licenses and Permits
66
 
5.11
Default of Indebtedness
66
 
5.12
No Default
66
 
5.13
No Burdensome Restrictions
66
 
5.14
No Labor Disputes.
66
 
5.15
Margin Regulations.
66
 
5.16
Investment Company Act.
66
 
5.17
Disclosure
66
 
5.18
Swaps
67

 
 
ii

--------------------------------------------------------------------------------

 
 

 
5.19
Conflicting Agreements
67
 
5.20
Application of Certain Laws and Regulations
67
 
5.21
Business and Property of Borrowers
67
 
5.22
Section 20 Subsidiaries
67
 
5.23
Anti-Terrorism Laws.
67
 
5.24
Trading with the Enemy
68
 
5.25
Inactive Subsidiary
68
 
5.26
Material Contracts
68
       
VI
AFFIRMATIVE COVENANTS.
68
 
6.1
Payment of Fees
68
 
6.2
Conduct of Business and Maintenance of Existence and Assets
69
 
6.3
Violations
69
 
6.4
Government Receivables
69
 
6.5
Financial Covenants.
69
 
6.6
Execution of Supplemental Instruments
70
 
6.7
Payment of Indebtedness
70
 
6.8
Standards of Financial Statements
70
 
6.9
[Reserved].
70
 
6.10
Nature of Business
71
 
6.11
Subsidiaries
71
 
6.12
Post-Closing Obligations
71
       
VII
NEGATIVE COVENANTS.
71
 
7.1
Merger, Consolidation, Acquisition and Sale of Assets.
71
 
7.2
Creation of Liens
72
 
7.3
Guarantees
72
 
7.4
Investments
72
 
7.5
Loans
72
 
7.6
Capital Expenditures
72
 
7.7
Dividends
72
 
7.8
Indebtedness
73
 
7.9
Nature of Business
73
 
7.10
Transactions with Affiliates
73
 
7.11
[Reserved].
73
 
7.12
Subsidiaries.
73
 
7.13
Fiscal Year and Accounting Changes
74
 
7.14
Pledge of Credit
74
 
7.15
Amendment of Organizational Documents
74
 
7.16
Material Contracts
74
 
7.17
Compliance with ERISA
74
 
7.18
Prepayment of Indebtedness
75
 
7.19
Anti-Terrorism Laws
75
 
7.20
Membership/Partnership Interests
75
 
7.21
Trading with the Enemy Act
75
 
7.22
Inactive Subsidiaries
75

 
 
iii

--------------------------------------------------------------------------------

 
 
VIII
CONDITIONS PRECEDENT.
75
 
8.1
Conditions to Initial Advances
75
 
8.2
Conditions to Each Advance
79
       
IX
INFORMATION AS TO CREDIT PARTIES.
80
 
9.1
Disclosure of Material Matters
80
 
9.2
Schedules.
80
 
9.3
Environmental Reports
81
 
9.4
Litigation
81
 
9.5
Material Occurrences
81
 
9.6
Government Receivables
81
 
9.7
Annual Financial Statements
81
 
9.8
Quarterly Financial Statements
82
 
9.9
Monthly Financial Statements
82
 
9.10
Other Reports
82
 
9.11
Additional Information
82
 
9.12
Projected Operating Budget
82
 
9.13
Variances From Operating Budget
83
 
9.14
Notice of Suits, Adverse Events
83
 
9.15
ERISA Notices and Requests
83
 
9.16
Additional Documents
84
 
9.17
Appraisals and Field Examinations
84
       
X
EVENTS OF DEFAULT.
84
 
10.1
Nonpayment
84
 
10.2
Breach of Representation
84
 
10.3
Financial Information
84
 
10.4
Judicial Actions
84
 
10.5
Noncompliance
84
 
10.6
Judgments.
85
 
10.7
Bankruptcy.
85
 
10.8
Inability to Pay
85
 
10.9
Affiliate Bankruptcy
85
 
10.10
Material Adverse Effect
85
 
10.11
Lien Priority
85
 
10.12
Enforceability of Intercreditor Agreement
85
 
10.13
Cross Default
85
 
10.14
Breach of Guaranty
86
 
10.15
Change of Control
86
 
10.16
Invalidity
86
 
10.17
Licenses
86
 
10.18
Seizures
86
 
10.19
Pension Plans
86
 
10.20
Caspian Contract
86
       
XI
LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.
86
 
11.1
Rights and Remedies.
87

 
 
iv

--------------------------------------------------------------------------------

 
 

 
11.2
Agent's Discretion
88
 
11.3
Setoff
88
 
11.4
Rights and Remedies not Exclusive
88
 
11.5
Allocation of Payments After Event of Default
88
       
XII
WAIVERS AND JUDICIAL PROCEEDINGS.
89
 
12.1
Waiver of Notice
89
 
12.2
Delay
90
 
12.3
Jury Waiver
90
       
XIII
EFFECTIVE DATE AND TERMINATION.
90
 
13.1
Term
90
 
13.2
Termination
90
       
XIV
REGARDING AGENT.
91
 
14.1
Appointment
91
 
14.2
Nature of Duties
91
 
14.3
Lack of Reliance on Agent and Resignation
91
 
14.4
Certain Rights of Agent
92
 
14.5
Reliance
92
 
14.6
Notice of Default
92
 
14.7
Indemnification
93
 
14.8
Agent in its Individual Capacity
93
 
14.9
Delivery of Documents
93
 
14.10
Borrowers' Undertaking to Agent
93
 
14.11
No Reliance on Agent's Customer Identification Program
93
 
14.12
Other Agreements
94
       
XV
BORROWING AGENCY PROVISION AND COMMON ENTERPRISE.
94
 
15.1
Borrowing Agency Provisions.
94
 
15.2
Waiver of Subrogation
95
 
15.3
Common Enterprise
95
       
XVI
MISCELLANEOUS
95
 
16.1
Governing Law
95
 
16.2
Entire Understanding.
96
 
16.3
Successors and Assigns; Participations; New Lenders
98
 
16.4
Application of Payments
100
 
16.5
Indemnity
100
 
16.6
Notice
101
 
16.7
Survival
103
 
16.8
Severability
103
 
16.9
Expenses
103
 
16.10
Injunctive Relief
104
 
16.11
Consequential Damages
104
 
16.12
Captions
104
 
16.13
Counterparts; Facsimile Signatures
104

 
 
v

--------------------------------------------------------------------------------

 
 

 
16.14
Construction
104
 
16.15
Confidentiality; Sharing Information
104
 
16.16
Publicity
105
 
16.17
Certifications From Banks and Participants; US PATRIOT Act
105
 
16.18
No Advisory or Fiduciary Relationship.
105
 
16.19
Non-Applicability of Chapter 346
106
 
16.20
BORROWERS' WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
106



 
vi

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
     
Exhibit 1.2(a)
Borrowing Base Certificate
Exhibit 1.2(b)
Compliance Certificate
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 5.5(b)
Financial Projections
Exhibit 8.1(1)
Financial Condition Certificate
Exhibit 16.3
Commitment Transfer Supplement
       
Schedules
     
Schedule 1.1
Lenders’ Commitments
Schedule 1.2
Permitted Encumbrances
Schedule 1.2(a)
Transaction Fees
Schedule 4.5
Equipment and Inventory Locations
Schedule 4.15(h)
Deposit and Investment Accounts
Schedule 4.19
Real Property
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.2(c)
Accrued and Unpaid Dividends
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.8(b)
Litigation
Schedule 5.8(d)
Plans
Schedule 5.9
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
Licenses and Permits
Schedule 5.13
Material Contracts
Schedule 5.14
Labor Disputes
Schedule 5.21
Business of Borrowers
Schedule 6.13
Post-Closing Obligations
Schedule 7.3
Guarantees
Schedule 7.12(b)
Subsidiaries





 
vii

--------------------------------------------------------------------------------

 
REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of May 29, 2012 among ENGLOBAL
CORPORATION, a corporation organized under the laws of the State of Nevada
(“Holdings”), ENGLOBAL U.S., INC., a corporation organized under the laws of the
State of Texas (“ENGlobal US”), ENGLOBAL INTERNATIONAL, INC., a corporation
organized under the BVI Business Companies Act of 2004 (“ENGlobal
International”), ENGLOBAL GOVERNMENT SERVICES, INC., a corporation organized
under the laws of the State of Texas (“ENGlobal Government”; and together with
Holdings, ENGlobal US and ENGlobal International, individually, each a
“Borrower” and jointly and severally, “Borrowers”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for itself and as agent for the other Lenders (PNC, together
with its successors and assigns in such capacity, “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrowers, Lenders and Agent hereby agree as follows:
 
I DEFINITIONS.
 
1.1 Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as consistently applied in preparation
of the audited financial statements of Borrowers for the fiscal year ended
December 31, 2011.
 
1.2 General Terms.  For purposes of this Agreement the following terms shall
have the following meanings set forth below:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Adjustment Date” shall have the meaning provided in the definition of
“Applicable Margin”.
 
“Advance Rates” shall have the meaning set forth in Section 2.1 hereof.
 
“Advances” shall mean collectively, the Revolving Advances and Letters of
Credit.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of
 
 
1

--------------------------------------------------------------------------------

 
this definition, control of a Person shall mean the power, direct or indirect,
(x) to vote (A) ten percent (10%) or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, amended and restated, extended, supplemented and/or otherwise
modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%.  For purposes of this definition, “Daily LIBOR Rate” shall mean, for any
day, the rate per annum determined by Agent by dividing (x) the Published Rate
by (y) a number equal to 1.00 minus the Reserve Percentage.  For the purposes of
this definition, “Published Rate” shall mean the rate of interest published each
Business Day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
determined by Agent).
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body and all
orders, judgments and decrees of all courts and arbitrators.
 
“Applicable Margin” shall mean, for the period commencing on the Closing Date
through and including the date of the first adjustment described in the
immediately succeeding sentence, the applicable percentage specified below:
 
APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR
EURODOLLAR RATE LOANS
1.75%
2.75%

The Applicable Margin will be adjusted (up or down) prospectively on a quarterly
basis as determined by Borrowers’ consolidated financial performance, commencing
with the first day of the first calendar month that occurs after receipt by
Agent of unaudited financial statements of Borrowers on a Consolidated Basis for
the two (2) fiscal quarter period ending December 31,
 
 
2

--------------------------------------------------------------------------------

 
2012 and the related Compliance Certificate, and thereafter upon receipt of the
financial statements of Borrowers on a Consolidated Basis required under
Sections 9.7 and 9.8 for the previous fiscal quarter periods and the related
Compliance Certificates (each day of such delivery, an “Adjustment Date”), the
Applicable Margin shall be adjusted on a prospective basis, for each calendar
month commencing after the date of the delivery to Agent of the financial
statements of Borrowers evidencing the need for adjustment, if necessary, to the
applicable percent per annum set forth in the pricing table set forth below
corresponding to the Fixed Charge Coverage Ratio for the period specified in
Section 6.5(b) ending on the last day of the most recently completed fiscal
quarter prior to the applicable Adjustment Date:
 
FIXED CHARGE
COVERAGE RATIO
APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR
EURODOLLAR RATE LOANS
     
Less than 1.10 to 1.00
1.75%
2.75%
Greater than or equal to 1.10 to 1.00 but less than 1.25 to 1.00
1.50%
2.50%
Greater than or equal to 1.25 to 1.00
1.25%
2.25%

 
If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Sections 9.7 or 9.8 by the dates required
pursuant to such sections (subject to any cure periods), each Applicable Margin
shall be conclusively presumed to equal the highest Applicable Margin specified
in the pricing table set forth above until the date of delivery of such
financial statements, certificates and/or other information, at which time the
rate will be adjusted based upon the Fixed Charge Coverage Ratio reflected in
such statements.
 
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the Fixed Charge Coverage Ratio as previously calculated as
of any applicable date was inaccurate, and (b) a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in different pricing for any period,
then (i) if the proper calculation of the Fixed Charge Coverage Ratio would have
resulted in higher pricing for such period, Borrowers shall automatically and
retroactively be delegated to pay to Agent, promptly upon demand by Agent, an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Fixed Charge Coverage
Ratio would have resulted in lower pricing for such period, Lenders shall have
no obligation to repay interest or fees to Borrowers; provided, that, if as a
result of any restatement or other event a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in higher pricing for one or more
periods and lower pricing for one or more other periods (due to the shifting of
income or expenses from one period to another period or any similar reason),
then the amount payable by Borrowers pursuant to clause (i) above shall be based
upon the excess, if any, of the amount of interest and fees that should have
been paid for all applicable periods over the amounts of interest and fees
actually paid for such periods.
 
 
3

--------------------------------------------------------------------------------

 
“Approved Fixed Price Contracts” shall have the meaning provided in the
definition of “Eligible Costs in Excess of Billings”.
 
“Assignment of Claims Act” shall have the meaning provided in the definition of
“Eligible Government Receivables”.
 
“Authority” shall have the meaning set forth in Section 4.19(d) hereof.
 
“Authorized Officer” shall mean the President, Executive Vice President,
Treasurer, Chief Executive Officer, Chief Financial Officer or other authorized
officer approved by Agent.
 
“Average Excess Availability” shall mean, for any calendar month, the sum of
Excess Availability for each day of such calendar month, divided by the number
of days in such calendar month.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Benefited Lender” shall have the meaning set forth in Section 2.20(d) hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.23(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the introductory
paragraph to this Agreement and shall extend to all permitted successors and
assigns of such Person.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowing Agent” shall mean Holdings.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) and in detail satisfactory to Agent in its sole discretion,
duly executed by an Authorized Officer of Borrowing Agent and delivered to
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount, Undrawn Availability, and Borrowers’ Average Excess
Availability, and calculations thereof as of the date of such certificate.
 
 
4

--------------------------------------------------------------------------------

 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower or
any of its Subsidiaries represented by obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.
 
“Caspian Contracts” shall mean (i) that certain Agreement by and among ENGlobal
U.S., Inc. and Closed Joint Stock Company Caspian Pipeline Consortium - R, a
company organized pursuant to the laws of the Russian Federation dated May 16,
2011, as amended from time to time as permitted by this Agreement and (ii) that
certain Agreement by and among ENGlobal U.S., Inc. and Joint Stock Company
Caspian Pipeline Consortium – K, a company organized pursuant to the laws of the
Republic of Kazakhstan dated May 16, 2011.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Control” shall mean
 
(a) any Borrower shall fail to employ or engage a Chief Executive Officer
acceptable to Agent in its Permitted Discretion for a period in excess of ninety
(90) days without the engagement of a replacement Chief Executive Officer
acceptable to Agent in its Permitted Discretion;
 
(b) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934) (other than the owners of Equity
Interests of Holdings on the Closing Date) of fifty percent (50%) or more of the
Equity Interests of any Borrower having the right to vote for the election of
directors of any Borrower under ordinary circumstances; or
 
(c) during any period of twelve (12) consecutive calendar months, individuals
who at the beginning of such period constituted the board of directors of any
Borrower (together with any new directors whose election by the board of
directors of any Borrower or whose nomination for election by the stockholders
of any Borrower was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.
 
 
5

--------------------------------------------------------------------------------

 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or, where applicable, any of its Affiliates.
 
“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.
 
“Closing Date” shall have the meaning set forth in Section 8.1 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include, all personal property assets of Borrowers,
including, without limitation:
 
(a) all Receivables;
 
(b) all Equipment;
 
(c) all General Intangibles;
 
(d) all Inventory;
 
(e) all Investment Property;
 
(f) all Subsidiary Stock;
 
(g) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by a Borrower, all real and personal property of third parties in which
any Borrower has been granted a lien or security interest as security for the
payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any
 
 
6

--------------------------------------------------------------------------------

 
other goods, personal property or real property now owned or hereafter acquired
in which a Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent (in its capacity as such) hereunder,
or in any amendment or supplement hereto or thereto, or under any other
agreement between Agent (in its capacity as such) and any Borrower;
 
(h) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), or (g) of this
Paragraph; and
 
(i) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), and (h) in
whatever form, including, but not limited to:  cash, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds;
 
provided, that, notwithstanding the foregoing, the Collateral shall not include
any (i) General Intangible, permit, license or other rights under contracts
instruments or other documents if (but only to the extent that) the grant of a
security interest therein would constitute a violation of a valid and
enforceable restriction in favor of a third party (except to the extent such
prohibition is unenforceable pursuant to the provisions of Article 9 of the
Uniform Commercial Code), unless and until any required consents shall have been
obtained, (ii) equipment owned by any Borrower that is subject to a purchase
money lien or a capital lease obligation if (but only to the extent that and
only for so long as such purchase money Indebtedness or capital lease restricts
the granting of a Lien therein to Agent) the grant of a security interest
therein would constitute a violation of a valid and enforceable restriction in
favor of a third party, unless any required consents shall have been obtained,
or (iii) monies, checks, securities or other items on deposit or otherwise held
in deposit accounts or trust accounts specifically and exclusively used for
payroll, payroll taxes, deferred compensation and other employee wage and
benefit payments to or for the direct benefit of such Borrower’s employees
(collectively, the “Excluded Property”); provided, that, notwithstanding any of
the foregoing, the term “Collateral” shall include any and all proceeds arising
from such Excluded Property to the extent that the assignment or encumbering of
such proceeds is not subject to the same or similar prohibitions or
restrictions.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name Schedule 1.1  hereto, as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in substantially the form
of Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate in substantially
the form of Exhibit 1.2(b) hereto and in detail satisfactory to Agent in its
sole discretion, to be signed by an Authorized Officer of Borrowing Agent, which
shall state that, among other things, based on an
 
 
7

--------------------------------------------------------------------------------

 
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by
Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, and 7.10 hereof.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all Applicable Laws.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Credit Party” shall mean, at each relevant time of determination, (i) each
Borrower, (ii) each Guarantor, and (iii) any other Person that is now or
hereafter becomes a party to this Agreement as a “Borrower” or party to any
Other Document as a “Guarantor”; and “Credit Parties” means collectively all
such Persons.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into any
contract or other arrangement with any Borrower, pursuant to which such Borrower
is to deliver any personal property or perform any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
 
8

--------------------------------------------------------------------------------

 
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub. L. 111-203, H.R. 4173) signed into law on July 21, 2010, as
amended from time to time.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary and non-recurring gains and losses), plus (ii) all
interest expense of Borrowers on a Consolidated Basis for such period, plus
(iii) all charges against income of Borrowers on a Consolidated Basis for such
period for federal, state and local taxes.
 
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, (iv) plus (a) all non-cash charges
or losses including those resulting from application of FASB 133 and 143, minus
(b) all non-cash income resulting from application of FASB 133 and 143.
 
“Eligible CIEB Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(v) hereof.
 
“Eligible Costs in Excess of Billings” shall mean an amount equal to the
positive difference between (x) the aggregate amount of all costs and expenses
actually incurred in connection with any Borrower’s performance of its
obligations pursuant to any fixed price contract or agreement (other than any
Caspian Contracts), which shall be (i) subject to Agent’s first priority
perfected security interest and no other Lien (other than any Permitted
Encumbrances) and (ii) otherwise in form and substance satisfactory to Agent in
its Permitted Discretion (the “Approved Fixed Price Contracts”) less (y) the
aggregate amount of annuals actually billed under the Approved Fixed Price
Contracts, as evidenced by documentation satisfactory to Agent in its Permitted
Discretion, net of the aggregate or revenue recognized and amounts billed for
such costs and expenses under the Approved Fixed Price Contracts in excess of
the aggregate amount of all costs and expenses incurred in connection with any
Borrower’s performance of its obligations pursuant the Approved Fixed Price
Contracts.
 
“Eligible Extended Term Receivables” shall mean with respect to any Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business
which satisfies the criteria set forth in the definition of “Eligible
Receivables” other than clause (c) thereof.  A Receivable shall not be deemed an
Eligible Extended Term Receivable unless such Receivable is subject to Agent’s
first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by documentation satisfactory to Agent
in its Permitted Discretion and has been verified to Agent’s reasonable
satisfaction pursuant to field examination and other verifications from time to
time performed on behalf of Agent pursuant to
 
 
9

--------------------------------------------------------------------------------

 
the terms of this Agreement.  In addition, no Receivable shall be an Eligible
Extended Term Receivable:
 
(a) it is due or unpaid more than (i) sixty (60) days after the original due
date or (ii) one hundred twenty (120) days after the original invoice date; or
 
(b) if fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables, Eligible Unbilled Receivables or Eligible Extended
Term Receivables hereunder.  Such percentage may, in Agent’s Permitted
Discretion, be increased or decreased from time to time.
 
“Eligible Extended Term Receivables Advance Rate” shall have the meaning set
forth in Section 2.1(a)(y)(ii) hereof.
 
“Eligible Government Receivables” shall mean with respect to any Borrower, each
Receivable of such Borrower arising in the Ordinary Course of Business which
satisfies the criteria set forth in the definition of “Eligible Receivables”
other than clause (j) thereof.  A Receivable shall not be deemed an Eligible
Government Receivable unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by documentation satisfactory to Agent in its
Permitted Discretion and has been verified to Agent’s reasonable satisfaction
pursuant to field examination and other verifications from time to time
performed on behalf of Agent pursuant to the terms of this Agreement.  In
addition, no Receivable shall be an Eligible Government Receivable:
 
(a) unless the applicable Borrower assigns its right to payment of such
Receivable to Agent pursuant to the Assignment of Claims Act of 1940, as amended
(31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.)
(“Assignment of Claims Act”) or any similar state statute or regulation, and has
otherwise complied with other applicable statutes or ordinances, other than with
respect the first $500,000 of Receivables owed by all such Government Customers,
unless any receivable with respect the first $500,000 of Receivables is greater
than $250,000, in which case Borrower shall assign its right of payment of such
receivables in excess of $250,000 to Agent pursuant to the Assignment of Claims
Act; or
 
(b) if fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Unbilled Receivables or Eligible Government Receivables
hereunder.  Such percentage may, in Agent’s Permitted Discretion, be increased
or decreased from time to time.
 
“Eligible Government Receivables Advance Rate” shall have the meaning set forth
in Section 2.1(a)(y)(iii) hereof.
 
“Eligible Receivables” shall mean and include with respect to Borrower, each
Receivable of Borrower arising in the Ordinary Course of Business and which
Agent, in its Permitted Discretion, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate.  A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent.  In addition, no Receivable shall be an Eligible
Receivable if:
 
 
10

--------------------------------------------------------------------------------

 
(a) it is not evidenced by an invoice or other documentary evidence satisfactory
to Agent in its Permitted Discretion, or has not been invoiced and billed to the
Customer;
 
(b) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;
 
(c) it is due or unpaid more than (i) sixty (60) days after the original due
date or (ii) ninety (90) days after the original invoice date;
 
(d) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables or Eligible Unbilled Receivables hereunder.  Such
percentage may, in Agent’s Permitted Discretion, be increased or decreased from
time to time;
 
(e) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material manner;
 
(f) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed following a reasonable period, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;
 
(g) the sale related to such Receivable is to a Customer with respect to a
location outside the United States of America or Canada (other than the Province
of Quebec), unless the sale is on letter of credit, guaranty or acceptance
terms, in each case acceptable to Agent in its sole discretion;
 
(h) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(i) Agent believes, in the exercise of its Permitted Discretion and based on
supportable information that is shared with Borrowing Agent, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;
 
(j) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them (each, a “Government Customer”);
 
(k) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been fully
 
 
11

--------------------------------------------------------------------------------

 
performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
 
(l) the Receivables of the Customer exceed a credit limit determined by Agent,
in its Permitted Discretion and based on supportable information that is shared
with Borrowing Agent, to the extent such Receivable exceeds such limit;
 
(m) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason, but with respect to a
Receivable subject to an offset, deduction or claim, only to the extent of the
maximum potential amount of such deduction or claim against the applicable
Receivable;
 
(n) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business of Borrower for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto, but with respect to a Receivable subject to an offset,
deduction or claim, only to the extent of the maximum potential amount of such
deduction or claim against the applicable Receivable;
 
(o) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;
 
(p) such Receivable is not payable to a Borrower;
 
(q) such Receivable is generated from or attributable to a written agreement or
contract requiring a surety bond, performance bond or similar arrangement; or
 
(r) such Receivable is not otherwise satisfactory to Agent as determined in by
Agent in the exercise of its Permitted Discretion.
 
“Eligible Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
 
“Eligible Unbilled Receivables” shall mean with respect to any Borrower, each
Receivable of such Borrower arising in the Ordinary Course of Business (i)
representing services previously performed by such Borrower and accepted by the
Customer, (ii) which in accordance with such Borrower’s written agreement with
the Customer, has not yet been fully invoiced and billed to the Customer and
(iii) which satisfies the criteria set forth in the definition of “Eligible
Receivables” other than clause (a), (c) or (j) thereof.  A Receivable shall not
be deemed an Eligible Unbilled Receivable unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by documentation satisfactory to Agent
in its Permitted Discretion and has been verified to Agent’s reasonable
satisfaction pursuant to field examination and other verifications from time to
time performed on behalf of Agent pursuant to the terms of this Agreement.  In
addition, no Receivable shall be an Eligible Unbilled Receivable if:
 
 
12

--------------------------------------------------------------------------------

 
(a) such Receivable has not been invoiced and billed to the Customer within
thirty (30) days, as and when contemplated in accordance with such Borrower’s
written agreement with the Customer; or
 
(b) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Unbilled Receivables, Eligible Government Receivables, Eligible
Extended Term Receivables or Eligible Receivables hereunder.  Such percentage
may, in Agent’s Permitted Discretion, be increased or decreased from time to
time.
 
 “Eligible Unbilled Receivables Advance Rate” shall have the meaning set forth
in Section 2.1(a)(y)(iv) hereof.
 
“ENGlobal Government” shall have the meaning set forth in the introductory
paragraph hereto.
 
“ENGlobal International” shall have the meaning set forth in the introductory
paragraph hereto.
 
“ENGlobal US” shall have the meaning set forth in the introductory paragraph
hereto.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower, all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar
 
 
13

--------------------------------------------------------------------------------

 
deposits are offered by leading banks in the London interbank deposit market (an
“Alternative Source”), at approximately 11:00 a.m., London time two (2) Business
Days prior to the first day of such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternative Source, a comparable replacement rate determined by
Agent at such time (which determination shall be conclusive absent manifest
error)) for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the Reserve Percentage.
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  Agent shall give prompt notice to
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Excess Availability” at a particular date shall mean an amount equal to (a) the
lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance Amount,
minus (b) the sum of (i) the outstanding amount of Advances plus (ii) the amount
of reserves (if any) established in accordance with Section 2.1(a)(y)(vii).
 
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
 
“Excluded Property” shall have the meaning provided in the definition of
“Collateral”.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Ex-Im Agent” shall mean Wells Fargo Bank, National Association and its
successors and assigns.
 
“Ex-Im Credit Agreement” means that certain Ex-Im Transaction Specific Credit
Agreement dated as of July 13, 2011 by and between EnGlobal US and Ex-Im Agent.
 
“Ex-Im Intercreditor Agreement” shall mean that certain Intercreditor Agreement
by and among ENGlobal US, Agent and Ex-Im Agent.
 
“Existing Financing Facility” shall have the meaning set forth in Section
8.1(dd) hereof.
 
 
14

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, that if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.
 
“Fee Letter” shall mean that certain Fee Letter, dated the date hereof, among
Agent and Borrowers, as the same may be amended, restated, supplemented or
modified from time to time.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, plus Transaction Fees, minus Unfinanced Capital
Expenditures made during such period minus cash taxes paid during such period,
minus all cash distributions and cash dividends made during such period to
(b) all Funded Debt payments, made in cash during such period.
 
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Funded Debt” shall mean, with respect to Borrowers, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from the date of creation thereof, and specifically including Capitalized Lease
Obligations, the Indebtedness hereunder and any Guaranty delivered hereunder.
 
 
15

--------------------------------------------------------------------------------

 
“GAAP” shall mean accounting principles generally accepted in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower, all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trade names, trademarks, trademark applications, service marks,
trade secrets, goodwill, copyrights, design rights, software, computer
information, source codes, codes, records and updates, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs,
all claims under guaranties, security interests or other security held by or
granted to a Borrower to secure payment of any of the Receivables by a Customer
(other than to the extent covered by Receivables) all rights of indemnification
and all other intangible property of every kind and nature (other than
Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.17(a) hereof.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
“Government Customer” shall have the meaning provided in the definition of
“Eligible Receivables”.
 
“Gross-Up Payment” shall have the meaning set forth in Section 3.10 hereof.
 
“Guarantor” shall mean each Subsidiary (other than Foreign Subsidiaries or the
Inactive Subsidiary) of Holdings that is not a “Borrower” hereunder and any
other Person who may hereafter guarantee payment or performance of the whole or
any part of the Obligations; and “Guarantors” means collectively all such
Persons.
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor, in form and
substance satisfactory to Agent.
 
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of the Lenders, in
form and substance satisfactory to Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
 
16

--------------------------------------------------------------------------------

 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Holdings” shall have the meaning set forth in the introductory paragraph
hereto.
 
“Inactive Subsidiary” shall mean ENGlobal Canada ULC, a Nova Scotia unlimited
liability company.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of the Closing Date between Borrowers and
Agent, the terms and conditions of which shall be satisfactory to Agent in its
sole discretion.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Credit Party in
 
 
17

--------------------------------------------------------------------------------

 
order to provide protection to, or minimize the impact upon, any Credit Party
and/or their respective Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.
 
“Inventory” shall mean and include as to each Borrower, all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“ISP98 Rules” shall have the meaning set forth in Section 2.10(b) hereof.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender pursuant to Section 16.3(c)
hereof.
 
“Lender Default” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Master Agreement, (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
thereunder in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes.  The liabilities of any Borrower to
the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under any
Guaranty and secured obligations under any Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other
Documents.  The Liens securing the Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the Other
Documents.
 
“Letter of Credit Application” shall have the meaning set forth in Section
2.10(a) hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean $8,000,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.
 
 
18

--------------------------------------------------------------------------------

 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien (or
subordinate its Liens to the Liens in favor of Agent (for the benefit of the
Lenders) created by this Agreement and the Other Documents) that such Person may
ever have with respect to any of the Collateral and shall authorize Agent from
time to time to enter upon the premises, or otherwise have access, to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory and which agreement shall be in form and substance
satisfactory to Agent in its Permitted Discretion.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, results of operations, assets, business or properties of
the Credit Parties, taken as a whole, (b) Credit Parties’ (taken as a whole)
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c)  the value of the Collateral, or Agent’s Liens on a
material portion of the Collateral or the priority of any such Lien or (d) the
practical realization of the benefits of Agent’s and each Lender’s rights and
remedies under this Agreement and the Other Documents.
 
“Material Contract” shall mean the Caspian Contracts and any agreement,
document, instrument, contract or other arrangement to which Holdings or any of
its Subsidiaries is a party (other than this Agreement and the Other Documents)
for which the nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect, together with those agreements
and arrangements listed on Schedule 5.13 (if any), as each is
 
 
19

--------------------------------------------------------------------------------

 
amended, restated, supplemented, renewed, replaced or otherwise modified from
time to time to the extent permitted by this Agreement.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Revolving Advance Amount” shall mean $35,000,000.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
 
“Non-Consenting Lender” shall have the meaning set forth in Section 16.2(c)
hereof.
 
“Non-Defaulting Lender” shall have the meaning set forth in Section 2.23(b)
hereof.
 
“Notification Event” shall have the meaning set forth in the Ex-Im Intercreditor
Agreement.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, including, the liabilities of any Borrower to the provider of any
Lender-Provided Interest Rate Hedge, obligations, covenants and duties owing by
any Borrower to Lenders or Agent or to any other direct or indirect subsidiary
or affiliate of Agent or any Lender of any kind or nature, present or future
(including any interest or other amounts accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to any Borrower, whether
or not a claim for post-filing or post-petition interest or other amounts is
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, any Other Lender Obligations, whether arising out of overdrafts or
deposit or other accounts or electronic funds transfers (whether through
automated clearing houses or otherwise) or out of Agent’s or any Lenders
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository transfer check or other similar arrangements,
whether direct or indirect (including those acquired by assignment or
 
 
20

--------------------------------------------------------------------------------

 
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of each
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and a Borrower
and any amendments, extensions, renewals or increases thereof and all costs and
expenses as described in Section 16.9 hereof and all obligations of any Borrower
to Agent or Lenders to perform acts or refrain from taking any action.
 
“Order” shall have the meaning set forth in Section 2.18 hereof.
 
“Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any Other
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
“Other Documents” shall mean, collectively, the Revolving Credit Note, the Fee
Letter, the Questionnaire, any Collateral Assignment of Acquisition Agreement,
the Pledge Agreements, the Intellectual Property Security Agreement, any
Guaranty, any Guarantor Security Agreement, any Lender-Provided Interest Rate
Hedge, the Ex-Im Intercreditor Agreement, any lien subordination agreements, and
any and all other agreements, instruments and documents, including guaranties,
pledges, powers of attorney, consents, interest or currency swap agreements or
other similar agreements and all other writings heretofore, now or hereafter
executed by any Credit Party and/or delivered to Agent or any Lender in respect
of the transactions contemplated by this Agreement (and shall include any
amendment, restatement, renewal, supplement, ratification, confirmation,
reaffirmation or other modification of any of the foregoing).
 
“Other Lender Obligations” shall mean any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to any
Lender or to any other direct or indirect subsidiary of any Lender, of any kind
or nature, present or future (including any interest or other amounts accruing
thereon, and any costs and expenses of any Person payable by any Borrower and
any indemnification obligations payable by any Borrower arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest or other
amounts is allowable or allowed in such proceeding), arising under any
agreement, instrument or document among any Borrower and
 
 
21

--------------------------------------------------------------------------------

 
such Lender or direct or indirect subsidiary of such Lender (other than the
obligations arising under this Agreement and the Other Documents), however
evidenced, whether or not for the payment of money, whether arising by reason of
an extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, cash management agreements, any Lender-Provided Interest Rate Hedge,
any other interest or currency swap, future, option or other similar agreement,
or in any other manner.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(c)
hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least fifty percent (50%) of the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
members of the board of directors of the Person, or any other similar governing
body of such Person.
 
“Participant” shall mean each Person who, pursuant to Section 16.3(b) shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.
 
“Permitted Discretion” shall mean, with respect to any Person, a determination
or judgment made by such Person in the exercise of reasonable (in the business
of secured asset- based lending) credit or business judgment and in good faith.
 
“Permitted Encumbrances” shall mean:
 
(a) Liens in favor of Agent for the benefit of Agent and Lenders;
 
 
22

--------------------------------------------------------------------------------

 
(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;
 
(c) Liens disclosed in the financial statements referred to in Section 5.5;
 
(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
 
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;
 
(f) Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Subsidiary, or any property of any Borrower or any Subsidiary,
of any judgment, writ, order, or decree for so long as each such Lien (x) is in
existence for less than thirty (30) consecutive days after it first arises or is
being Properly Contested and (y) is at all times junior in priority to any Liens
in favor of Agent;
 
(g) mechanics’, workers’, materialmen’s or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;
 
(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof; provided, that, (x) any such lien shall not encumber any
other property of any Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 7.6 hereof;
 
(i) Liens placed upon assets (goods, Receivables and intangibles and the
proceeds and products thereof) utilized in connection with or derivative from
any Borrower’s performance under any bonded contract; provided, that, the
aggregate amount of Indebtedness secured by such Lien shall not exceed the
amount provided for in Section 7.8(f)
 
(j) other Liens incidental to the conduct of any Borrower’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and which do not
in the aggregate materially detract from Agent’s or Lenders’ rights in and to
the Collateral or the value of any Borrower’s property or assets or which do not
materially impair the use thereof in the operation of any Borrower’s business;
 
(k) Liens disclosed on Schedule 1.2; provided, that, such Liens shall secure
only those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Borrower; and
 
(l) Liens securing the Ex-Im Credit Agreement, so long as such Liens are subject
to the Ex-Im Intercreditor Agreement; provided, that, the Ex-Im Intercreditor
Agreement is in full force and effect and has not been breached or repudiated by
the Ex-Im Agent; and
 
 
23

--------------------------------------------------------------------------------

 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“Pledge Agreements” shall mean collectively that certain Pledge Agreement
entered into by Holdings on or about the Closing Date in favor of Agent with
respect to the Equity Interests issued by its Subsidiaries and any other pledge
agreement executed in favor of Agent after the Closing Date, in each case, in
form and substance satisfactory to Agent in its sole discretion.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if such Indebtedness or Lien, as applicable, results from, or is determined
by the entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review; and (vi) if
such contest is abandoned, settled or determined adversely (in whole or in part)
to such Person, such Person forthwith pays such Indebtedness and all penalties,
interest and other amounts due in connection therewith.
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
 
24

--------------------------------------------------------------------------------

 
“Questionnaire” shall mean that certain Questionnaire and Perfection Certificate
and the responses thereto provided by Borrowing Agent on behalf of the Credit
Parties and delivered to Agent, and all amendments, supplements and
modifications to the foregoing.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean collectively, each of the owned and leased premises
identified on Schedule 4.19 hereto or which is hereafter owned or leased by any
Credit Party.
 
“Receivables” shall mean and include, as to any Borrower, all of such Borrower’s
accounts, contract rights, instruments (including those evidencing indebtedness
owed to a Borrower by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to Agent
hereunder.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Regulations” shall have the meaning set forth in Section 3.11(a) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
at least fifty-one percent (51%) of the Commitment Percentages; provided,
however, if there are fewer than three (3) Lenders, Required Lenders shall mean
all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Letters of Credit.
 
“Revolving Credit Note” shall mean the promissory note referred to in
Section 2.1(a) hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b)
 
 
25

--------------------------------------------------------------------------------

 
the sum of the Eurodollar Rate plus the Applicable Margin with respect to
Eurodollar Rate Loans.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subsidiary” of any Person shall mean a corporation or other entity, the Equity
Interests of which, having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the members of the board of directors (or other body performing
similar functions) of such entity are owned, directly or indirectly, by such
Person. References to Subsidiaries of any Borrower in the provisions of this
Agreement shall not be construed to imply any consent by Agent or Lenders to the
formation or acquisition of any such Subsidiaries other than as expressly
permitted hereunder.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests with voting rights of any Foreign Subsidiary).
 
“Tangible Net Worth” shall mean, at a particular date, (a) the aggregate amount
of all assets of Borrowers on a Consolidated Basis as may be properly classified
as such in accordance with GAAP consistently applied excluding such other assets
as are properly classified as intangible assets under GAAP, less (b) the
aggregate amount of all liabilities of Borrowers on a Consolidated Basis.
 
“Teaming Agreements” shall mean any written or oral agreements among any
Borrower and one or more unaffiliated third parties in relation to such parties
jointly pursuing business development opportunities with one or more other
unaffiliated third parties in the Ordinary Course of Business, which endeavors
may or may not ultimately result in the formation of joint ventures,
partnerships or contractor-subcontractor arrangements.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for
 
 
26

--------------------------------------------------------------------------------

 
the termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic
substances.  “Toxic Substance” includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transaction Fees” shall mean collectively, the fees, costs and expenses that
are directly incurred or required to be reimbursed in connection with the
Transactions which have been paid within ninety (90) days of the Closing Date,
approved by Agent and are listed on Schedule 1.2(a) of this Agreement (as the
same may be amended from time to time by Borrowers with the consent and approval
of Agent) in an aggregate amount not to exceed $350,000.
 
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“UCP” shall have the meaning set forth in Section 2.10(b).
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus the amount of reserves (if any) established in accordance with
Section 2.1(a)(y)(vii), minus (b) the sum of (i) the outstanding amount of
Advances plus (ii) all amounts due and owing to any Borrower’s trade creditors
which are sixty (60) days or more past due, plus (iii) fees and expenses for
which Borrowers are liable but which have not been paid or charged to Borrowers’
Account.
 
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of any
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders.  For the avoidance of doubt, Capital Expenditures
made by a Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Website Posting” shall have the meaning set forth in Section 16.6 hereof.
 
 
27

--------------------------------------------------------------------------------

 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3 Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Texas from time to time (the
“Uniform Commercial Code”) shall have the meaning given therein unless otherwise
defined herein.  Without limiting the foregoing, the terms “accounts”, “chattel
paper”, “commercial tort claims”, “instruments”, “general intangibles”, “goods”,
“payment intangibles”, “proceeds”, “supporting obligations”, “securities”,
“investment property”, “documents”, “deposit accounts”, “software”, “letter of
credit rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral shall have the meanings given to such terms in
Articles 8 or 9 of the Uniform Commercial Code.  To the extent the definition of
any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.
 
1.4 Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.  All references herein to the time of day shall mean the time in New
York, New York, unless expressly indicated otherwise.  Unless otherwise
provided, all financial calculations shall be performed with Inventory valued on
a first-in, first-out basis.  Whenever the words “including” or “include” shall
be used, such words shall be understood to mean “including, without limitation”
or “include, without limitation”.  A Default or Event of Default shall be deemed
to exist at all times during the period commencing on the date that such Default
or Event of Default occurs to the date on which such Default or Event of Default
is waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by the Required Lenders.  Any Lien referred to in
this Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of an
Authorized Officer of any Borrower or (ii) the knowledge that an Authorized
Officer would have obtained if he had engaged in good faith and diligent
performance of his duties, including the making of such
 
 
28

--------------------------------------------------------------------------------

 
reasonably specific inquiries as may be necessary of the employees or agents of
such Borrower and a good faith attempt to ascertain the existence or accuracy of
the matter to which such phrase relates.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
 
II ADVANCES, PAYMENTS.
 
2.1 Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (y) an amount equal to
the sum of:
 
(i) up to eighty-five percent (85%), subject to the provisions of Section 2.1(b)
hereof (“Eligible Receivables Advance Rate”), of Eligible Receivables, plus
 
(ii) up to the lesser of (A) up to eighty-five percent (85%), subject to the
provisions of Section 2.1(b) hereof, of Eligible Extended Term Receivables or
(B) $3,000,000 (“Eligible Extended Term Receivables Advance Rate”), plus
 
(iii) up to the lesser of (A) up to eighty-five percent (85%), subject to the
provisions of Section 2.1(b) hereof, of Eligible Government Receivables or
(B) $800,000 (“Eligible Government Receivables Advance Rate”), plus
 
(iv) up to the lesser of (A) up to seventy-five percent (75%), subject to the
provisions of Section 2.1(b) hereof, of Eligible Unbilled Receivables or
(B) $8,500,000 (“Eligible Unbilled Receivables Advance Rate”); provided,
however, no more than $800,000 of the amount resulting from the calculation of
this clause (iv) shall be attributable to Eligible Unbilled Receivables owed by
Government Customers, plus
 
(v) up to the lesser of (A) up to fifty percent (50%), subject to the provisions
of Section 2.1(b) hereof, of Eligible Costs in Excess of Billings or
(B) $4,000,000 (“Eligible CIEB Advance Rate” and together with the Eligible
Receivables Advance Rate, Eligible Extended Term Receivables Advance Rate,
Eligible Government Receivables Advance Rate, Eligible Unbilled Receivables
Advance Rate, the “Advance Rates”), minus
 
(vi) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus
 
 
29

--------------------------------------------------------------------------------

 
(vii) such reserves as Agent may deem proper and necessary in the exercise of
its Permitted Discretion from time to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii), (iii), (iv)
and (v) minus (y) Section 2.1 (a)(y)(vii) at any time and from time to time
shall be referred to as the “Formula Amount”.  Subject to the provisions of
Section 2.1(b), the Formula Amount applicable at any time shall be calculated as
set forth in the Borrowing Base Certificate delivered pursuant to Section 9.2
and approved by Agent in its Permitted Discretion.  The Revolving Advances shall
be evidenced by one or more secured promissory notes, substantially in the form
attached hereto as Exhibit 2.1(a) (as the same may be amended, amended and
restated, renewed, replaced, supplemented and/or otherwise modified from time to
time, collectively, the “Revolving Credit Note”).
 
(b) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  Agent
shall give Borrower five (5) days prior written notice of its intention to
decrease the Advance Rates; provided, however, no Borrower nor any Guarantor
shall have any right of action whatsoever against Agent for, and Agent shall not
be liable for any damages resulting from, the failure of Agent to provide the
prior notice contemplated in this sentence.  The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b).
 
2.2 Procedure for Revolving Advances Borrowing.
 
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 10:00
a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Agent or Lenders, and such request shall be irrevocable.
 
(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 10:00 a.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $500,000 and integral multiples of $250,000 in excess thereof, and
(iii) the duration of the first Interest Period therefor.  Interest Periods for
Eurodollar Rate Loans shall be for one (1), two (2), three (3) months or, to the
extent available, six (6) months; provided, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day.  No Eurodollar
Rate Loan shall be made available to any Borrower during the continuance of a
Default or an Event of Default.  After giving effect
 
 
30

--------------------------------------------------------------------------------

 
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than six (6) Eurodollar Rate Loans, in the aggregate.
 
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be.  Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan.  If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent with respect to any Eurodollar Rate
Loan, Borrowing Agent shall be deemed to have elected to convert such Eurodollar
Rate Loan to a Domestic Rate Loan subject to Section 2.2(d) hereinbelow.
 
(d) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
a Eurodollar Rate Loan, the duration of the first Interest Period therefor.
 
(e) At its option and upon written notice given prior to 10:00 a.m. at least
three (3) Business Days’ prior to the date of such prepayment, any Borrower may
prepay the Eurodollar Rate Loans in whole at any time or in part from time to
time with accrued interest on the principal being prepaid to the date of such
repayment.  Such Borrower shall specify the date of prepayment of Advances which
are Eurodollar Rate Loans and the amount of such prepayment.  In the event that
any prepayment of a Eurodollar Rate Loan is required or permitted on a date
other than the last Business Day of the then current Interest Period with
respect thereto, such Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
 
 
31

--------------------------------------------------------------------------------

 
(f) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another
type.  If any such payment or conversion of any Eurodollar Rate Loan is made on
a day that is not the last day of the Interest Period applicable to such
Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Lenders to Borrowing Agent shall be conclusive absent manifest
error.
 
2.3 Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4 [Reserved].
 
 
32

--------------------------------------------------------------------------------

 
2.5 Maximum Advances.  The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount less, in each case, the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit.
 
2.6 Repayment of Advances.
 
(a) The Advances shall be due and payable in full on the last day of the Term
subject to earlier prepayment as herein provided.
 
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent on account of the Obligations one (1) Business Day
after (i) the Business Day following the Agent’s receipt of such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account.  Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in lawful money of the United
States of America in federal funds or other funds immediately available to
Agent.  Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by charging Borrowers’ Account or by making
Advances as provided in Section 2.2 hereof.
 
(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.
 
2.7 Repayment of Excess Advances.  The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.
 
2.8 Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers, during such month.  The monthly statements shall be deemed
correct and binding
 
 
33

--------------------------------------------------------------------------------

 
upon Borrowers in the absence of manifest error and shall constitute an account
stated between Lenders and Borrowers unless Agent receives a written statement
of Borrowers’ specific exceptions thereto within thirty (30) days after such
statement is received by Borrowing Agent.  The records of Agent with respect to
the loan account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.
 
2.9 Letters of Credit.  Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of any Borrower; provided, however, that Agent will
not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount.  The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit.  All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans;
Letters of Credit that have not been drawn upon shall not bear interest.
 
2.10 Issuance of Letters of Credit.
 
(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent, at the Payment
Office, prior to 10:00 a.m., at least five (5) Business Days’ prior to the
proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request.  Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
 
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”)), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP.
 
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.
 
 
34

--------------------------------------------------------------------------------

 
2.11 Requirements For Issuance of Letters of Credit.
 
(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor or any acceptance therefor.
 
(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower’s name upon any
warehouse or other receipts, letter of credit applications and acceptances, (ii)
to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department (“Customs”) in the name
of such Borrower or Agent or Agent’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in the name
of Agent’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof.  Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s willful misconduct or gross negligence.  This power, being coupled
with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.
 
2.12 Disbursements, Reimbursement.
 
(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.
 
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a “Reimbursement Obligation”) Agent prior to 12:00 noon, on each date that
an amount is paid by Agent under any Letter of Credit (each such date, a
“Drawing Date”) in an amount equal to the amount so paid by Agent.  In the event
Borrowers fail to reimburse Agent for the full amount of any drawing under any
Letter of Credit by 12:00 noon, on the Drawing Date, Agent will promptly notify
each Lender thereof, and Borrowers shall be deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by the Lenders to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the lesser of Maximum Revolving Advance
Amount or the Formula Amount, less, in each case, the Maximum Undrawn Amount of
all Letters of Credit and subject to Section 8.2 hereof.  Any notice given by
Agent pursuant to this Section 2.12(b) may be oral if immediately confirmed in
writing; provided that,
 
 
35

--------------------------------------------------------------------------------

 
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice; provided that any failure of Borrowers to make
a reimbursement hereunder that is satisfied with a Revolving Advance shall not
be deemed a Default for any reason.
 
(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount.  If any
Lender so notified fails to make available to Agent the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m., on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loans on and after the fourth day following the Drawing Date; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.  Agent will promptly give
notice of the occurrence of the Drawing Date, but failure of Agent to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.12(c), provided that such Lender shall not be
obligated to pay interest as provided in Section 2.12(c) (i) and (ii) until and
commencing from the date of receipt of notice from Agent of a drawing.
 
(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
 
(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events:  (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.
 
2.13 Repayment of Participation Advances.
 
(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of
 
 
36

--------------------------------------------------------------------------------

 
Credit, Agent will pay to each Lender, in the same funds as those received by
Agent, the amount of such Lender’s Commitment Percentage of such funds, except
Agent shall retain the amount of the Commitment Percentage of such funds of any
Lender that did not make a Participation Advance in respect of such payment by
Agent.
 
(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to Section
2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.14 Documentation.  Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit
issued for such Borrower’s account and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR NEGLIGENCE OR STRICT
LIABILITY), in following Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.15 Determination to Honor Drawing Request.  In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.
 
2.16 Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;
 
(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required
 
 
37

--------------------------------------------------------------------------------

 
for the making of a Letter of Credit Borrowing and the obligation of the Lenders
to make Participation Advances under Section 2.12;
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by any Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;
 
(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit (unless such payment is the result of Agent’s
gross negligence or willful misconduct);
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 
(ix) any Material Adverse Effect on any Credit Party;
 
(x) any breach of this Agreement or any Other Document by any party thereto;
 
(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;
 
 
38

--------------------------------------------------------------------------------

 
(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;
 
(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.17 Indemnity.
 
(a) In addition to amounts payable as provided in Section 16.5, each Borrower
hereby agrees to protect, indemnify, pay and save harmless Agent and any of
Agent’s Affiliates that have issued a Letter of Credit from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the Agent or any of Agent’s Affiliates of a proper demand for
payment made under any Letter of Credit, (INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY ACT OR INACTION ARISING FROM AGENT’S NEGLIGENCE OR STRICT
LIABILITY), except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).
 
(b) In addition, each Borrower hereby agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (i) default by any Borrower in payment when due of
the principal amount of or interest on any Eurodollar Rate Loan, (ii) default by
any Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Rate Loans after Borrowing Agent has given a notice requesting the
same in accordance with the provisions of this Agreement, (iii) default by any
Borrower in making any prepayment after Borrowing Agent has given a notice
thereof in accordance with the provisions of this Agreement or (iv) the making
of a prepayment (whether voluntary, mandatory, as a result of acceleration or
otherwise) of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto, including, without limitation, in each
case, any such loss or expense arising from the reemployment of funds obtained
by it or from fees payable to terminate the deposits from which such funds were
obtained.  A certificate as to any amounts that a Lender is entitled to receive
under this Section 2.17 submitted by such Lender, through the Agent, to
Borrowing Agent shall be conclusive in the absence of clearly demonstrable error
and all such amounts shall be paid by Borrowers promptly upon demand by such
Lender.  This covenant shall survive the termination of this Agreement and the
payment of the Revolving Credit Note and all other amounts payable hereunder.
 
2.18 Liability for Acts and Omissions.  As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit (INCLUDING, WITHOUT
 
 
39

--------------------------------------------------------------------------------

 
LIMITATION, WITH RESPECT TO ANY ACT OR INACTION ARISING FROM AGENT’S NEGLIGENCE
OR STRICT LIABILITY). In furtherance and not in limitation of the respective
foregoing, Agent shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
 
 
40

--------------------------------------------------------------------------------

 
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Borrower or any Lender.
 
2.19 Additional Payments.  Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
 
2.20 Manner of Borrowing and Payment.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.
 
(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
p.m., in Dollars and in immediately available funds.
 
(c)           (i) Notwithstanding anything to the contrary contained in Sections
2.20(a) and (b) hereof, commencing with the first Business Day following the
Closing Date, each borrowing of Revolving Advances shall be advanced by Agent
and each payment by any Borrower on account of Revolving Advances shall be
applied first to those Revolving Advances advanced by Agent.  On or before 1:00
p.m., on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders shall make certain payments as
follows: (I) if the aggregate amount of new Revolving Advances made by Agent
during the preceding Week (if any) exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
Lender shall provide Agent with funds in an amount equal to its applicable
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the aggregate amount of
new Revolving Advances made during such Week, then Agent shall provide each
Lender with funds in an amount equal to its applicable Commitment Percentage of
the difference between (y) such repayments and (z) such Revolving Advances.
 
 
41

--------------------------------------------------------------------------------

 
(ii) Each Lender shall be entitled to earn interest at the applicable Revolving
Interest Rate on outstanding Advances which it has funded.
 
(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date.  Such certificate of Agent
shall be conclusive in the absence of manifest error.
 
(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Open Rate (computed on the basis
of a year of 360 days) during such period as quoted by Agent, times (ii) such
amount, times (iii) the number of days from and including such Settlement Date
to the date on which such amount becomes immediately available to Agent.  A
certificate of Agent submitted to any Lender with respect to any amounts owing
under this paragraph (e) shall be conclusive, in the absence of manifest
error.  If such amount is not in fact made available to Agent by such Lender
within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the rate per annum
then applicable to such Revolving Advances hereunder, on demand from Borrowers;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.
 
2.21 Mandatory Prepayments.
 
(a) Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers
 
 
42

--------------------------------------------------------------------------------

 
shall repay the Advances in an amount equal to the net proceeds of such sale
(i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent.  The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.  Such repayments shall be applied to the
outstanding Advances in such order as Agent may determine, subject to Borrowers’
ability to reborrow Revolving Advances in accordance with the terms hereof.
 
(b) Except for (i) the issuance of the Equity Interests in any Borrower,
Holdings or their respective Subsidiaries for which Holdings or Borrowers have
provided notice to Agent that such issuance is not to be made subject to this
Section 2.21(b) or (ii) the incurrence of convertible debt by any such Persons,
in each case so long as the net cash proceeds resulting therefrom are held in an
account with Agent, in the event of any other issuance or other incurrence of
Indebtedness or Equity Interests (including any capital contribution by
Holdings, Borrowers or any of their respective Subsidiaries), Borrowers shall,
no later than one (1) Business Day after the receipt by such Borrower, Holdings
or any of their respective Subsidiaries of (a) the net cash proceeds from any
such issuance or incurrence of Indebtedness and (b) the net cash proceeds of any
issuance of Equity Interests, as the case may be, repay the Advances in an
amount equal to such net cash proceeds, as applicable. Such repayments will be
applied to the outstanding Advances in such order as Agent may determine in its
Permitted Discretion, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof.  The foregoing shall not be deemed
to be implied consent to any such issuance or incurrence of Indebtedness or
Equity Interest prohibited by the terms and conditions hereof.
 
2.22 Use of Proceeds.
 
(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
Indebtedness owed to Wells Fargo Bank, National Association, other than in its
capacity as Ex-Im Agent, (ii) pay fees and expenses relating to this
transaction, and (iii) provide for its working capital needs and reimburse
drawings under Letters of Credit.
 
(b) Without limiting the generality of Section 2.22(a) above, none of the Credit
Parties, nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Credit Party, intends to use nor shall
they use any portion of the proceeds of the Advances, directly or indirectly,
for any purpose in violation of the Trading with the Enemy Act.
 
2.23 Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be
 
 
43

--------------------------------------------------------------------------------

 
modified to the extent of the express provisions of this Section 2.23 while such
Lender Default remains in effect.
 
(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default.  Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to Borrowers the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
 
III INTEREST AND FEES.
 
3.1 Interest»
 
.  Interest on Advances shall be payable in arrears on the first day of each
month with respect to Domestic Rate Loans and, with respect to Eurodollar Rate
Loans, at the end of each Interest Period or, for Eurodollar Rate Loans with an
Interest Period in excess of three months, at the earlier of (a) each three
months from the commencement of such Eurodollar Rate Loan or (b) the end of the
Interest Period.  Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month at a rate per annum equal to the
applicable Revolving Interest Rate.  Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to
 
 
44

--------------------------------------------------------------------------------

 
the amount of such change in the Alternate Base Rate during the time such change
or changes remain in effect.  The Eurodollar Rate shall be adjusted with respect
to Eurodollar Rate Loans without notice or demand of any kind on the effective
date of any change in the Reserve Percentage as of such effective date.  Upon
and after the occurrence of an Event of Default, and during the continuation
thereof, (i) at the option of Agent or at the direction of Required Lenders, the
Obligations other than Eurodollar Rate Loans shall bear interest at the
Revolving Interest Rate for Domestic Rate Loans plus two percent (2%) per annum
and (ii) Eurodollar Rate Loans shall bear interest at the Revolving Interest
Rate for Eurodollar Rate Loans plus two percent (2%) per annum (as applicable,
the “Default Rate”).
 
3.2 Letter of Credit Fees.  Borrowers shall pay (x) to Agent, for the ratable
benefit of Lenders, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Eurodollar Rate Loans,
such fees to be calculated on the basis of a 360-day year for the actual number
of days elapsed and to be payable quarterly in arrears on the first day of each
quarter and on the last day of the Term, and (y) to the Issuer, a fronting fee
of one quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Agent for any and all
fees and expenses, if any, paid by Agent to the Issuer (all of the foregoing
fees, the “Letter of Credit Fees”).  All such charges shall be deemed earned in
full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in the
Issuer’s prevailing charges for that type of transaction.  All Letter of Credit
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.  Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders, the Letter of Credit Fees
described in clause (x) of this Section 3.2 shall be increased by an additional
two percent (2%) per annum.
 
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, Agent may demand that Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit for which Agent has not fully
implemented the deduction from the Formula Amount contemplated by Section
2.1(a)(y)(vi) hereof, and each Borrower hereby irrevocably authorizes Agent, in
its discretion, on such Borrower’s behalf and in such Borrower’s name, to open
such an account and to make and maintain deposits therein, or in an account
opened by such Borrower, in the amounts required to be made by such Borrower,
out of the proceeds of Receivables or other Collateral or out of any other funds
of such Borrower coming into any Lender’s possession at any time.  Agent will
invest such cash collateral (less applicable reserves) in such short-term
money-market items as to which Agent and such Borrower mutually agree and the
net return on such investments shall be credited to such account and constitute
additional cash collateral.  No Borrower may withdraw
 
 
45

--------------------------------------------------------------------------------

 
amounts credited to any such account except upon the occurrence of all of the
following: (x) payment and performance in full of all Obligations, (y)
expiration of all Letters of Credit and (z) termination of this Agreement.
 
3.3 [Reserved].
 
3.4 Fee Letter.  Borrowers shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter, as such Fee
Letter may be amended and restated from time to time.
 
3.5 Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Revolving
Interest Rate for Domestic Rate Loans during such extension.
 
3.6 Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law.  In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.  Notwithstanding
anything to the contrary contained in this Agreement or in any Other Document,
all agreements which either now are or which shall become agreements among
Credit Parties, Agent and the Lenders are hereby limited so that in no
contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws.  If any payments in the nature of
interest, additional interest and other charges made under this Agreement or any
Other Document are held to be in excess of the limits imposed by any applicable
usury laws, it is agreed that any such amount held to be in excess shall be
considered payment of principal hereunder, and the indebtedness evidenced hereby
shall be reduced by such amount so that the total liability for payments in the
nature of interest, additional interest and other charges shall not exceed the
applicable limits imposed by any applicable usury laws, in compliance with the
desires of Credit Parties and Agent.  In addition, unless preempted by federal
law, the Revolving Interest Rate or Default Rate, as applicable, from time to
time in effect hereunder may not exceed the “weekly ceiling” from time to time
in effect under Chapter 303 of the Texas Finance Code, as amended from time to
time.  The foregoing provisions shall never be superseded or waived and shall
control every other provision of this Agreement or any Other Document and all
agreements among Borrowers and Agent and the Lenders, or their respective
successors and assigns.  If the applicable state or federal law is amended in
the future to allow a greater rate of interest to be charged under this
Agreement than is presently allowed by applicable state or federal law, then the
limitation of interest hereunder shall be increased to the maximum rate of
interest allowed by applicable state or federal law as amended, which increase
shall be effective hereunder on the effective date of such amendment, and all
interest charges owing to Lender by reason thereof shall be payable in
accordance with Section 3.1 of this Agreement.  If by operation of this
provision, Borrowers would be entitled to a refund of interest paid pursuant to
this Agreement, each Lender agrees that
 
 
46

--------------------------------------------------------------------------------

 
it shall pay to Borrowers upon Agent’s request such Lender’s Revolving Advance
Commitment Percentage, of such interest to be refunded, as determined by Agent.
 
3.7 Increased Costs.  In the event that any Applicable Law or any change therein
or in the interpretation or application thereof, or compliance by any Lender
(for purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive (whether or not having
the force of law) from any central bank or other financial, monetary or other
authority, shall:
 
(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
 
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be; provided, that, the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent
contemporaneously with any demand thereof, and such certification shall be
conclusive absent manifest error.
 
3.8 Basis For Determining Interest Rate Inadequate or Unfair.  In the event that
Agent or any Lender shall have determined that:
 
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
 
47

--------------------------------------------------------------------------------

 
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. two (2) Business Days prior to the date of
such proposed borrowing, that its request for such borrowing shall be cancelled
or made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate
Loan or Eurodollar Rate Loan which was to have been converted to an affected
type of Eurodollar Rate Loan shall be continued as or converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m.
two (2) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
3.9 Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction.  In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods.  The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered contemporaneously with any demand thereof to
Borrowing Agent shall be conclusive absent manifest error.
 
 
48

--------------------------------------------------------------------------------

 
3.10 Gross Up for Taxes.  If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.
 
3.11 Withholding Tax Exemption.
 
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its Permitted Discretion shall permit such Payee to deliver
such Withholding Certificate less than five (5) Business Days before such date
in which case it shall be due on the date specified by Agent).  Each Payee which
so delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
 
49

--------------------------------------------------------------------------------

 
(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.
 
3.12 Communications; Substitution Lender.  In the event any Lender (other than
PNC) (i) gives notice under Section 2.2(g), (ii) requests compensation under
Sections 3.7 or 3.9, (iii) requires Borrowers to pay any additional amount
pursuant to any Lender’s status based on Section 3.11 hereof, (iii) is a
Defaulting Lender or (iv) is a Non-Consenting Lender, then in any such event
Borrowers may, at their sole expense, upon notice to such Lender and Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
16.3), all of its interests, rights and obligations under this Agreement and the
Other Documents to an assignee acceptable to Agent and (and if no Default or
Event of Default has occurred and is continuing, Borrowing Agent) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
 
(a) Borrowers shall have paid to Agent the assignment fee specified in Section
16.3(e) hereof;
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its outstanding Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the Other
Documents (including any amounts under Section 2.17) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrowers
(in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Sections 3.7 or 3.9, such assignment will result in a reduction in such
compensation or payments thereafter; and
 
(d) such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
 
IV COLLATERAL:  GENERAL TERMS
 
4.1 Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located.  Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
 
 
50

--------------------------------------------------------------------------------

 
interest and shall cause its financial statements to reflect such security
interest to the extent provided by GAAP.  Each Borrower shall promptly provide
Agent with written notice of all commercial tort claims, such notice to contain
the case title together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, such Borrower shall be deemed to
hereby grant to Agent a security interest and lien in and to such commercial
tort claims and all proceeds thereof.
 
4.2 Perfection of Security Interest.  Each Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien in the
Collateral (including in respect of all Collateral acquired by any Borrower
after the Closing Date) under the Uniform Commercial Code or other Applicable
Law.  By its signature hereto, each Borrower hereby authorizes Agent to file
against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein).  All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders immediately
upon demand.
 
4.3 Disposition of Assets.  Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) in connection with the discontinued
operations of any Borrower, not otherwise in violation of this Agreement, (b)
the sale of Inventory in the Ordinary Course of Business and (c) the disposition
or transfer of obsolete and worn out Equipment in the Ordinary Course of
Business during any fiscal year having an aggregate fair market value of not
more than $1,000,000 and only to the extent that (i) the net proceeds of any
such disposition of Equipment are used to acquire replacement or other Equipment
reasonably related to any Borrower’s business which is subject to Agent’s first
priority security interest or (ii) the net proceeds of which are remitted to
Agent to be applied pursuant to Section 2.21.
 
4.4 Preservation of Collateral.  In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
 
 
51

--------------------------------------------------------------------------------

 
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) after the occurrence and during the continuation of a Default or
an Event of Default, may lease warehouse facilities to which Agent may move all
or part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.
 
4.5 Ownership of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Borrower is, and shall remain the sole
owner of and fully authorized and able to sell, transfer, pledge and/or grant a
first priority security interest in each and every item of its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and such Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3 hereof.
 
(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by any Borrower, together
with the names and addresses of any landlords.
 
4.6 Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement and the Other Documents, Agent’s interests in the Collateral shall
continue in full force and effect.  During such period no Borrower shall,
without Agent’s prior written consent, pledge, sell (except Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral.  Each Borrower shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever.  
 
 
52

--------------------------------------------------------------------------------

 
At any time following demand by Agent for payment of all Obligations, Agent
shall have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including:  labels, stationery,
documents, instruments and advertising materials.  If Agent exercises this right
to take possession of the Collateral, Borrowers shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law.  Each
Borrower shall, and Agent may, at its option and using its Permitted Discretion,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.
 
4.7 Books and Records.  Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business; and (d) obtain Lien Waiver
Agreements with respect to all premises leased by a Borrower where books and
records are stored.  All determinations pursuant to this subsection shall be
made in accordance with, or as required by, GAAP consistently applied in the
opinion of such independent public accountant as shall then be regularly engaged
by Borrowers.
 
4.8 Financial Disclosure.  Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations; provided, that, Agent and
Lenders shall provide Borrowers with prior notice of communications with such
accountants or auditors so long as no Default or Event of Default shall have
occurred and is continuing and shall provide contemporaneous or subsequent
notice of such communications if a Default or an Event of Default has occurred.
Each Borrower hereby authorizes all Governmental Bodies to furnish to Agent and
each Lender copies of reports or examinations relating to such Borrower, whether
made by such Borrower or otherwise; however, Agent and each Lender will attempt
to obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.
 
4.9 Compliance with Laws.  Each Borrower shall comply in all material respects
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  Each Borrower may,
however, contest or dispute any Applicable Laws
 
 
53

--------------------------------------------------------------------------------

 
in any reasonable manner; provided, that, any related Lien is inchoate or stayed
and sufficient reserves are established to the reasonable satisfaction of Agent
to protect Agent’s Lien on or security interest in the Collateral.  The assets
of Borrowers at all times shall be maintained in accordance with the
requirements of all insurance carriers which provide insurance with respect to
the assets of Borrowers so that such insurance shall remain in full force and
effect.
 
4.10 Inspection of Premises.  At all reasonable times and upon advance notice
(except that no notice shall be required upon the occurrence and continuance of
a Default or Event of Default), Agent and each Lender shall have full access to
and the right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.
 
4.11 Insurance.  The assets and properties of each Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of such
Borrower so that such insurance shall remain in full force and effect.  Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral.  At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s including business interruption insurance; (b) maintain a
bond in such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; and (e) furnish
Agent with (i) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof at least thirty (30) days before any expiration
date, and (ii) appropriate lender loss payable endorsements in form and
substance satisfactory to Agent, naming Agent as an additional insured and
lender loss payee as its interests may appear with respect to all insurance
coverage referred to in clauses (a), and (c) above, and providing (A) that all
proceeds thereunder shall be payable to Agent, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days’ prior written
notice is given to Agent.  In the event of any loss thereunder, the carriers
named therein hereby are directed by Agent and the applicable Borrower to make
payment for such loss to Agent and not to such Borrower and Agent jointly.  If
any insurance losses are paid by check, draft or other instrument payable to any
Borrower and Agent jointly, Agent may endorse such Borrower’s name thereon and
do such other things as Agent may deem advisable to reduce the same to cash.  
 
 
54

--------------------------------------------------------------------------------

 
Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in clauses (a), and (b) above.  All loss recoveries
received by Agent upon any such insurance may be applied to the Obligations, in
such order as Agent in its Permitted Discretion shall determine.  Any surplus
shall be paid by Agent to Borrowers or applied as may be otherwise required by
law.  Any deficiency thereon shall be paid by Borrowers to Agent, on demand.
 
4.12 Failure to Pay Insurance.  If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
 
4.13 Payment of Taxes.  Each Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes (unless such taxes, assessments and other Charges are being
Properly Contested).  If any tax by any Governmental Body is or may be imposed
on or as a result of any transaction between any Borrower and Agent or any
Lender which Agent or any Lender may be required to withhold or pay or if any
taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has Properly Contested those taxes, assessments or
Charges.  The amount of any payment by Agent under this Section 4.13 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.
 
4.14 Payment of Leasehold Obligations.  Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
material terms of such leases and keep them in full force and effect and, at
Agent’s specific request will provide evidence of having done so.
 
4.15 Receivables.
 
(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided, that, immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or
 
 
55

--------------------------------------------------------------------------------

 
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.
 
(b) Solvency of Customers.  Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of any Borrower who are not solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.
 
(c) Location of Borrowers.  Borrowers’ chief executive office is located at 654
N. Sam Houston Parkway – Suite 400, Houston, TX 77060.  Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office or other location that is the subject of a Lien Waiver
Agreement.
 
(d) Collection of Receivables.  Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its Permitted
Discretion deems it to be in Lenders’ best interest to do so), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations.  Each Borrower shall
deposit in the Blocked Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness.
 
(e) Notification of Assignment of Receivables.  At any time following the
occurrence and continuation of an Event of Default, Agent shall have the right
to send notice of the assignment of, and Agent’s security interest in and Lien
on, the Receivables to any and all Customers or any third party holding or
otherwise concerned with any of the Collateral.  Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual, collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.
 
(f) Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the right to
receive, endorse, assign, and/or deliver in the name of Agent or any Borrower
any and all checks, drafts and other instruments for the payment of money
relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables, in each case, upon and during the continuance of
an Event of Default; (iii) to send verifications of Receivables to any Customer;
(iv) to authorize the filing of financing statements and to sign such Borrower’s
name on any
 
 
56

--------------------------------------------------------------------------------

 
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent’s interest in the Collateral and to file same; (v) to
demand payment of the Receivables upon and during the continuance of an Event of
Default; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise upon and during the continuance of an Event of Default; (vii) to
exercise all of such Borrower’s rights and remedies with respect to the
collection of the Receivables and any other Collateral upon and during the
continuance of an Event of Default; (viii) to settle, adjust, compromise, extend
or renew the Receivables upon and during the continuance of an Event of Default;
(ix) to settle, adjust or compromise any legal proceedings brought to collect
Receivables upon and during the continuance of an Event of Default; (x) to
prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy or
similar document against any Customer upon and during the continuance of an
Event of Default; (xi) to prepare, file and sign such Borrower’s name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables upon and during the continuance of an Event of
Default; and (xii) to do all other acts and things necessary to carry out this
Agreement.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTION ARISING
FROM AGENT’S OR LENDER’S NEGLIGENCE OR STRICT LIABILITY), unless done by willful
misconduct or with gross (not mere) negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid.  Agent shall have the right at any time following the occurrence of an
Event of Default, to change the address for delivery of mail addressed to any
Borrower to such address as Agent may designate and to receive, open and dispose
of all mail addressed to any Borrower.
 
(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR
INACTION ARISING FROM AGENT’S OR ANY LENDER’S NEGLIGENCE OR STRICT LIABILITY)
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.  Following the occurrence of an Event of Default Agent may, without
notice or consent from any Borrower, sue upon or otherwise collect, extend the
time of payment of, compromise or settle for cash, credit or upon any terms any
of the Receivables or any other securities, instruments or insurance applicable
thereto and/or release any obligor thereof.  Agent is authorized and empowered
to accept following the occurrence of an Event of Default the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.
 
(h) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control
 
 
57

--------------------------------------------------------------------------------

 
agreement in form and substance satisfactory to Agent directing such Blocked
Account Bank to transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  For the avoidance of doubt, payments in
respect of the Receivables generated from the Caspian Contracts securing the
Ex-Im Credit Agreement shall be paid into the Blocked Account or Depository
Account in favor of Agent in accordance with this subsection (h) and the Ex-Im
Intercreditor Agreement.  All funds deposited in such Blocked Accounts shall
immediately become the property of Agent and Borrowing Agent shall obtain the
agreement by such Blocked Account Bank to waive any offset rights against the
funds so deposited.  Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangement, including any claim of accord and satisfaction
or release with respect to deposits accepted by any Blocked Account Bank
thereunder.  Borrowing Agent shall notify each Customer of any Borrower to send
all future payments owed to a Borrower by such Customer, including, but not
limited to, payments on any Receivable, to a Blocked Account or Depository
Account, (i) with respect to any Person that is a Customer of any Borrower on
the Closing Date, within sixty (60) days of the Closing Date and (ii) with
respect to any Person that is not a Customer on the Closing Date, promptly upon
such Person becoming a Customer of a Borrower.  If any Borrower shall receive
any collections or other proceeds of the Collateral, such Borrower shall hold
such collections or proceeds in trust for the benefit of Agent and deposit such
collections or proceeds into a Blocked Account or Depository Account within one
(1) Business Day following such Borrower’s receipt thereof.  All Deposit
Accounts, investment accounts and other bank accounts of any Credit Party,
including, without limitation, all Blocked Accounts and Depository Accounts are
described and set forth on Schedule 4.15(h) hereto.
 
(i) Adjustments.  No Borrower will, without Agent’s consent, compromise or
adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower.
 
4.16 Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17 Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.  Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.
 
4.18 Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof (INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTION ARISING FROM AGENT’S OR
ANY LENDER’S NEGLIGENCE OR
 
 
58

--------------------------------------------------------------------------------

 
STRICT LIABILITY).  Neither Agent nor any Lender, whether by anything herein or
in any assignment or otherwise, assume any of any Borrower’s obligations under
any contract or agreement assigned to Agent or such Lender, and neither Agent
nor any Lender shall be responsible in any way for the performance by any
Borrower of any of the terms and conditions thereof.
 
4.19 Environmental Matters.
 
(a) Borrowers shall ensure that the Real Property and all operations and
businesses conducted thereon remains in material compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except in accordance with Applicable Law or
appropriate governmental authorities.
 
(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.
 
(c) Borrowers shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) to the extent required by any applicable
Environmental Laws, dispose of any and all Hazardous Waste generated at the Real
Property only at facilities and with carriers that maintain valid permits under
RCRA and any other applicable Environmental Laws.
 
(d) In the event any Borrower or any of their respective Subsidiaries obtains,
gives or receives written notice of any Release or threat of Release of a
reportable quantity of any Hazardous Substances at the Real Property (any such
event being hereinafter referred to as a “Hazardous Discharge”) or receives with
respect to Environmental Laws or Hazardous Discharge, any written notice of
violation, written request for information or notification that it is
potentially responsible for investigation or cleanup of Hazardous Discharge at
the Real Property, demand letter or complaint, order, citation, or other written
notice with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Real Property or such Borrower’s interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency (any such person or entity
hereinafter the “Authority”), then Borrowing Agent shall, and shall cause such
Subsidiary, as applicable, within five (5) Business Days, give written notice of
same to Agent detailing facts and circumstances of which any Borrower is aware
giving rise to the Hazardous Discharge or Environmental Complaint.  Such
information is to be provided to allow Agent to protect its security interest in
and Lien on the Real Property and the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.
 
(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
material correspondence between any Borrower and the Authority
 
 
59

--------------------------------------------------------------------------------

 
regarding such claims to Agent until the claim is settled.  Borrowing Agent
shall promptly forward to Agent copies of all documents and reports concerning a
Hazardous Discharge at the Real Property that any Borrower is required to file
under any Environmental Laws.  Such information is to be provided solely to
allow Agent to protect Agent’s security interest in and Lien on the Real
Property and the Collateral.
 
(f) As required by Environmental Law, Borrowers shall respond promptly to any
Hazardous Discharge or Environmental Complaint and take all necessary in order
to comply with Environmental Laws.  If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the material requirements of any Environmental
Laws, Agent on behalf of Lenders may, but without the obligation to do so, for
the sole purpose of protecting Agent’s interest in the Collateral:  (A) give
such notices or (B) enter onto the Real Property (or authorize third parties to
enter onto the Real Property) and take such actions as Agent (or such third
parties as directed by Agent) deem reasonably necessary or advisable, to clean
up, remove, mitigate or otherwise deal with any such Hazardous Discharge or
Environmental Complaint.  All reasonable costs and expenses incurred by Agent
and Lenders (or such third parties) in the exercise of any such rights,
including any sums paid in connection with any judicial or administrative
investigation or proceedings, fines and penalties, together with interest
thereon from the date expended at the Default Rate for Domestic Rate Loans
constituting Revolving Advances shall be paid upon demand by Borrowers, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.
 
(g) Promptly upon the written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge based on
supportable information regarding the potential existence thereof and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property.  Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $500,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
 
(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability (INCLUDING, WITHOUT LIMITATION, ANY STRICT
LIABILITY), damage and expense, claims, costs, fines and penalties, including
attorney’s fees, suffered or incurred by Agent or Lenders under or on account of
any Environmental Laws, including the assertion of any Lien thereunder, with
respect to any Hazardous Discharge, the presence of any Hazardous Substances
affecting the Real Property, whether or not the same originates or emerges from
the Real Property or any contiguous real estate, including any loss of value of
the Real Property as a result of the foregoing (INCLUDING, WITHOUT LIMITATION,
WITH RESPECT TO ANY ACT OR INACTION ARISING FROM AGENT’S OR LENDER’S
 
 
60

--------------------------------------------------------------------------------

 
NEGLIGENCE OR STRICT LIABILITY), except to the extent such loss, liability ,
damage and expense is attributable to any Hazardous Discharge resulting from
actions on the part of Agent or any Lender.  Borrowers’ obligations under this
Section 4.19 shall arise upon the discovery of the material presence of any
Hazardous Substances at the Real Property, whether or not any federal, state, or
local environmental agency has taken or threatened any action in connection with
the presence of any Hazardous Substances.  Borrowers’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.
 
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.
 
4.20 Financing Statements.  Except as respect to the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.
 
V REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1 Authority.  Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents and to perform all its respective
Obligations hereunder and thereunder.  This Agreement, the Ex-Im Intercreditor
Agreement and the Other Documents have been duly executed and delivered by each
Borrower, and this Agreement, the Ex-Im Intercreditor Agreement and the Other
Documents constitute the legal, valid and binding obligation of such Borrower,
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.  The execution, delivery and performance
of this Agreement and of the Other Documents (a) are within the applicable
Borrower’s corporate, or limited liability company powers, as the case may be,
have been duly authorized by all necessary corporate or company action, as
applicable, are not in contravention of law or the terms of such Borrower’s
Organizational Documents or of any material agreement or undertaking to which
such Borrower is a party or by which such Borrower is bound, (b) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, (c) will not require the Consent of any Governmental
Body or any other Person, except those Consents set forth on Schedule 5.1
hereto, all of which will have been duly obtained, made or compiled prior to the
Closing Date and which are in full force and effect and (d) will not conflict
with, nor result in any breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Borrower under the provisions of any
agreement, charter document, instrument, by-law, operating agreement or other
instrument to which such Borrower is a party or by which it or its property is a
party or by which it may be bound.
 
5.2 Formation and Qualification.
 
(a) Each Borrower is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a), and is qualified
to do business and
 
 
61

--------------------------------------------------------------------------------

 
is in good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Borrower
to conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such
Borrower.  Each Borrower has delivered to Agent true and complete copies of its
Organizational Documents and will promptly notify Agent of any amendment or
changes thereto.
 
(b) The only Subsidiaries of Holdings and each Borrower are listed on Schedule
5.2(b).  The Equity Interests of each Borrower are presently held by the Persons
identified on Schedule 5.2(b), in the numbers of interests set forth thereon.
 
(c) All accrued but unpaid dividends owing on account of the Equity Interests of
each Borrower as of the Closing Date are set forth on Schedule 5.2(c).
 
5.3 Survival of Representations and Warranties.  All representations and
warranties of the Credit Parties contained in this Agreement and the Other
Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
 
5.4 Tax Returns.  Each Borrower’s federal tax identification number is set forth
on Schedule 5.4.  Each Borrower has filed all federal, state, local and foreign
(if applicable) tax returns and other reports or proper extensions thereof that
each is required by law to file and, except with any properly obtained
extensions, has paid all taxes, assessments, fees and other governmental charges
that are due and payable.  Federal, state and local income tax returns of each
Borrower have been examined and reported upon by the appropriate taxing
authority or closed by applicable statute and satisfied for all fiscal years
prior to and including the fiscal year ending 2011.  The provision for taxes on
the books of each Borrower is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and no Borrower has knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books, and the charges, accruals and reserves on the books of Holdings and
its Subsidiaries in respect of federal, state and local and/or foreign taxes for
all such years and for the current fiscal year.
 
5.5 Financial Statements.
 
(a) The pro forma balance sheet of Holdings and its Subsidiaries on a
consolidated basis (the “Pro Forma Balance Sheet”) furnished to Agent on the
Closing Date reflects the consummation of the transactions contemplated under
this Agreement (collectively, the “Transactions”) and is accurate, complete and
correct and fairly reflects the financial condition of Borrowers on a
Consolidated Basis as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied.  The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by the President and Chief Financial
Officer of Borrowing Agent.  All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto, have been
prepared, in accordance with GAAP, except as may be disclosed in such financial
statements.
 
 
62

--------------------------------------------------------------------------------

 
(b) The twelve-month cash flow projections of Borrowers on a Consolidated Basis
and their projected balance sheets as of the Closing Date, copies of which are
annexed hereto as Exhibit 5.5(b) (the “Projections”) were prepared by an
Authorized Officer of Holdings, are based on underlying assumptions which
provide a reasonable basis for the projections contained therein and reflect
Holdings’ judgment based on present circumstances of the most likely set of
conditions and course of action for the projected period.  The cash flow
Projections together with the Pro Forma Balance Sheet, are referred to as the
“Pro Forma Financial Statements”.
 
(c) The consolidated and consolidating balance sheets of Holdings, its
Subsidiaries and such other Persons described therein (including the accounts of
all Subsidiaries for the respective periods during which a subsidiary
relationship existed) as of December 31, 2011, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Holdings and
its Subsidiaries at such date and the results of their operations for such
period.  Since December 31, 2011 there has been no change in the condition,
financial or otherwise, of Holdings or its Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Holdings and its
Subsidiaries, except changes which could not reasonably be expected to cause a
Material Adverse Effect or changes in the Ordinary Course of Business, none of
which individually or in the aggregate could reasonably be expected to cause a
Material Adverse Effect.
 
5.6 Entity Name.  No Borrower has been known by any other corporate name in the
past five years and no Borrower sells Inventory or provides services under any
other name except as set forth on Schedule 5.6, nor has any Borrower been the
surviving Person of a merger or consolidation or acquired all or substantially
all of the assets of any Person during the preceding five (5) years except as
set forth on Schedule 5.6.
 
5.7 O.S.H.A. and Environmental Compliance.
 
(a) Each Borrower has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws; there have been no outstanding citations, written notices or orders of
non-compliance issued to any Borrower or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.
 
(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.
 
(c) (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property or any premises leased by any Borrower
which could reasonably be expected to cause or give rise to a Material Adverse
Effect; (ii) to the best of Borrowers’
 
 
63

--------------------------------------------------------------------------------

 
knowledge, there are no underground storage tanks or polychlorinated biphenyls
on the Real Property; (iii) to the best of Borrowers’ knowledge, the Real
Property has never been used as a treatment, storage or disposal facility of
Hazardous Waste; and (iv) to the best of Borrowers’ knowledge, no Hazardous
Substances are present on the Real Property, excepting such quantities as are
(x) handled in accordance with all applicable manufacturer’s instructions and
Environmental Laws and in proper storage containers and as are necessary for the
operation of the commercial business of Borrowers or their respective tenants or
(y) in material compliance with all applicable Environmental Laws.
 
5.8 Solvency; No Litigation, Violation, Indebtedness or Default.
 
(a) Each Borrower is, and after giving effect to the Transactions, will be
solvent, able to pay its debts as they mature, and has, and after giving effect
to the Transactions, will have capital sufficient to carry on its business and
all businesses in which it is about to engage, and (i) as of the Closing Date,
the fair present saleable value of its assets, calculated on a going concern
basis, is in excess of the amount of its liabilities and (ii) subsequent to the
Closing Date, the fair saleable value of its assets (calculated on a going
concern basis) will be in excess of the amount of its liabilities.
 
(b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any pending or
threatened litigation, arbitration, actions or proceedings which could
reasonably be expected to cause or result in a Material Adverse Effect, or (ii)
any liabilities or indebtedness for borrowed money other than the Obligations.
 
(c) No Borrower is in violation of any Applicable Law in any respect which could
reasonably be expected to have a Material Adverse Effect, nor is any Borrower in
violation of any order of any court, Governmental Body or arbitration board or
tribunal.
 
(d) No Borrower, nor any member of the Controlled Group, maintains or
contributes to any Plan other than (i) as of the Closing Date, those listed on
Schedule 5.8(d) hereto and (ii) thereafter, as permitted under this
Agreement.  Except as set forth on Schedule 5.8(d), (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA and
Section 412(a) of the Code, whether or not waived, and each Borrower and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan; (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code; (iii) neither
any Borrower nor any member of the Controlled Group has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities; (vi)
neither any Borrower nor any member of the Controlled Group has breached
 
 
64

--------------------------------------------------------------------------------

 
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Borrower nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4972
or 4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Borrower nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Plan; (x) there exists no event described in Section
4043(b) of ERISA, for which the thirty (30) day notice period has not been
waived; (xi) neither any Borrower nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of any Borrower
and any member of the Controlled Group; (xii) neither any Borrower nor any
member of the Controlled Group maintains or contributes to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xiii) neither any Borrower nor any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty or for any failure in connection
with the administration or investment of the assets of a Plan.
 
5.9 Patents, Trademarks, Copyrights and Licenses.  All material patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, trade names,
trade name applications, domain names, domain name applications, assumed names,
trade secrets and licenses (except for ‘shrink wrap’ licenses in respect of
mass-marketed software licenses generally commercially available) owned or
utilized by any Borrower are set forth on Schedule 5.9, are valid and have been
duly registered or filed with all appropriate Governmental Bodies and constitute
all of the intellectual property rights which are necessary for the material
operation of its business; to the best of Borrowers’ knowledge, there is no
objection to or pending challenge to the validity of any such patent, trademark,
copyright, design rights, trade name, trade name application, trade secret,
domain name, domain name applications or license (except for ‘shrink wrap’
licenses in respect of mass-marketed software licenses generally commercially
available) and no Borrower is aware of any grounds for any challenge, except as
set forth in Schedule 5.9 hereto.  Each to the best of Borrowers’ knowledge,
each patent, patent application, patent license, trademark, trademark
application, trademark license, service mark, service mark application, service
mark license, trade name, trade name application, domain name, domain name
application, design rights, copyright, copyright application and copyright
license owned or held by any Borrower and all trade secrets used by any Borrower
consist of original material or property developed by such Borrower or was
lawfully acquired by such Borrower from the proper and lawful owner or agent
thereof.  Each of such items has been maintained so as to preserve the value
thereof from the date of creation or acquisition thereof.  With respect to all
software used by any Borrower, which is the property of such Borrower, such
Borrower is in possession of all source and object codes related to each piece
of software or is the beneficiary of a source code escrow agreement, each such
source code escrow agreement being listed on Schedule 5.9 hereto.
 
 
65

--------------------------------------------------------------------------------

 
5.10 Licenses and Permits.  Except as set forth in Schedule 5.10, each Borrower
(a) is in material compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where such noncompliance or failure to procure such licenses or permits
could have a Material Adverse Effect.
 
5.11 Default of Indebtedness.  No Borrower is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
 
5.12 No Default.  No Borrower is in material default in the payment or
performance of any of its contractual obligations under any Material Contract.
 
5.13 No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  Each
Borrower has heretofore delivered to Agent true and complete copies of all
Material Contracts to which it is a party or to which it or any of its
properties is subject.  No Borrower has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
 
5.14 No Labor Disputes.  No Borrower is involved in any labor dispute; there are
no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
 
5.15 Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16 Investment Company Act.  No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
 
5.17 Disclosure.  No representation or warranty made by any Borrower in this
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of fact or omits to state any fact necessary to make the statements
herein or therein not materially misleading.  There is no fact known to any
Borrower or which reasonably should be known to any Borrower which such
 
 
66

--------------------------------------------------------------------------------

 
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.
 
5.18 Swaps.  No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
 
5.19 Conflicting Agreements.  No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower or affecting the
Collateral conflicts with, or requires any Consent (which has not already been
obtained to or which are generally obtained on a post-closing basis), or would
in any way prevent the execution, delivery or performance of, the terms of this
Agreement or the Other Documents.
 
5.20 Application of Certain Laws and Regulations.  Neither any Borrower nor any
Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 
5.21 Business and Property of Borrowers.  Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than those described on
Schedule 5.21.  On the Closing Date, each Borrower will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Borrower.
 
5.22 Section 20 Subsidiaries.  Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for thirty (30) days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
 
5.23 Anti-Terrorism Laws.
 
(a) General.  No Borrower nor any Affiliate of any Borrower is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any
transaction  that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(b) Executive Order No. 13224.  No Borrower nor any Affiliate of a Borrower or
their respective agents acting or benefiting in any capacity in connection with
the Advances or other transactions hereunder, is any of the following (each a
“Blocked Person”):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
 
67

--------------------------------------------------------------------------------

 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
No Borrower nor to the knowledge of any Borrower, any of its agents acting in
any capacity in connection with the Advances or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
5.24 Trading with the Enemy.  No Borrower has engaged, nor does any Borrower
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
5.25 Inactive Subsidiary.  Inactive Subsidiary (i) does not own or hold any
assets, (ii) has no liabilities, and (iii) does not conduct any business
operations, and will not do any of the foregoing after the Closing Date without
the prior written consent of Agent.
 
5.26 Material Contracts.  Subject to the confidentiality provisions of Section
16.15, Borrowers have provided Agent with true, correct and complete copy of
each base form of each Material Contract, other than the Caspian Contracts, and
Borrowers have provided Agent with true, correct and complete copy of each
Caspian Contract, each in full force and effect on and as of the Closing
Date.  No actions have been taken to amend, modify or terminate any Material
Contract in any way that would (i) impair or be materially adverse to the
interests of any Borrower thereunder or (ii) cause the terms and provisions
thereof to be more restrictive than any term or provisions in effect on the
Closing Date; and no Borrower has received notice of any such actions on the
part of any counterparty to such Material Contract.
 
VI AFFIRMATIVE COVENANTS.
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until all of the Obligations (other than indemnification and other
contingent Obligations, in each case, not yet due and payable or in respect of
which no assertion of liability and no claim or demand for payment has been
made) incurred hereunder, are indefeasibly paid in full, termination of this
Agreement and all Letters of Credit issued hereunder have expired, terminated or
been fully collateralized in cash in an amount and manner satisfactory to Agent
in its Permitted Discretion (and as applicable shall cause its Subsidiaries) to:
 
6.1 Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b)
 
 
68

--------------------------------------------------------------------------------

 
the establishment and maintenance of any Blocked Accounts or Depository Accounts
as provided for in Section 4.15(h).  Agent may, without making demand, charge
Borrowers’ Account for all such fees and expenses.
 
6.2 Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, trade names, domain
names, trade secrets and trademarks and take all actions necessary to enforce
and protect the validity of any intellectual property right or other right
included in the Collateral; (b) keep in full force and effect its existence and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
6.3 Violations.  Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to cause
a Material Adverse Effect.
 
6.4 Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral under the Assignment of Claims Act, the Uniform
Commercial Code and all other applicable state or local statutes or ordinances
and deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of contracts between any Borrower and
the United States, any state or any department, agency or instrumentality of any
of them.
 
6.5 Financial Covenants.
 
(a) Tangible Net Worth.  Cause to be maintained as of the last day of each
period in the table below, a Tangible Net Worth at least equal to the applicable
amount set forth in the table below for such period.
 
Period
 
Minimum Tangible Net Worth
Each of the fiscal quarters ending June 30, 2012, September 30, 2012 and
December 31, 2012
 
90% of the Tangible Net Worth of Borrowers on Consolidated Basis as of the
Closing Date
     
Fiscal quarter ending March 31, 2012, and as of the last day of each fiscal
quarter thereafter
 
The minimum Tangible Net Worth required pursuant to this Section 6.5(a) as of
December 31 of the immediately preceding fiscal year, plus (i) seventy-five
percent (75%) of Borrowers’ after tax net income (and after deductions for
discontinued operations) for such year if such after tax net income is greater
than $0, or (ii) $0, if Borrowers’ after tax net income for such year is less
than or equal to $0.

 
 
69

--------------------------------------------------------------------------------

 
(b) Fixed Charge Coverage Ratio.  Cause to be maintained a Fixed Charge Coverage
Ratio of not less than 1.10 to 1.00, measured as of (a) June 30, 2012, for the
fiscal quarter then most recently ended; (b) September 30, 2012, for the two
fiscal quarter period then most recently ended; (c) December 31, 2012, for the
three fiscal quarter period then most recently ended; (d) March 31, 2013 and as
of the last day of each fiscal quarter thereafter, for the four fiscal quarter
period then most recently ended.
 
(c) Average Excess Availability.  Cause to be maintained at all times Average
Excess Availability of not less than $3,500,000 measured monthly as of the last
day of the month.
 
(d) Net Cash Flow.  Not permit (x) the aggregate amount of all costs and
expenses incurred in connection with Borrowers’ performance of its Caspian
Project obligations to exceed (y) the aggregate amount of cash receipts
attributable to the Caspian Contracts by more than the applicable amount set
forth in the table below for such period.
 
Period
Amount
For month ending: June 30, 2012
($6,500,000)
For month ending: September 30, 2012
($1,000,000)
For month ending: December 31, 2012
$0

 
6.6 Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.
 
6.7 Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary in the exercise of its Permitted
Discretion, subject at all times to any applicable subordination arrangement in
favor of Lenders.
 
6.8 Standards of Financial Statements.  Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
 
6.9 [Reserved].
 
 
70

--------------------------------------------------------------------------------

 
6.10 Nature of Business.  Carry on its business in substantially the same manner
and in substantially the same fields of enterprise as set forth in Section 5.21.
 
6.11 Subsidiaries.  Holdings agrees that it shall cause each of its Subsidiaries
existing as of the Closing Date (other than those Subsidiaries that are
“Borrowers” hereunder or Foreign Subsidiaries) to guarantee the payment and
performance of the Obligations and to assign, pledge and grant to Agent for its
benefit and for the ratable benefit of each Lender a continuing security
interest and Lien in and to all of its personal property as security for the
payment and performance of the Obligations.  Contemporaneously with the creation
or acquisition of any Subsidiary after the Closing Date, Holdings agrees that it
shall cause such Subsidiary to join this Agreement as a “Borrower” hereunder or
guarantee the payment and performance of the Obligations (to be determined in
Agent’s Permitted Discretion) and grant to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest and Lien in and to
all of its property as security for the payment and performance of the
Obligations.  Holdings shall not permit any of its domestic Subsidiaries
existing as of the Closing Date, or permit any Subsidiary created or acquired
after the Closing Date, to be or become a Foreign Subsidiary without the prior
written consent of Agent and Required Lenders.
 
6.12 Post-Closing Obligations.  Borrowers shall cause the conditions set forth
on Schedule 6.12 hereto to be satisfied in full, on or before the date specified
for each such condition, time being of the essence, in a manner satisfactory, in
form and substance as applicable, to Agent in its Permitted Discretion.
 
VII NEGATIVE COVENANTS.
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until all of the Obligations (other than indemnification and other
contingent Obligations, in each case, not yet due and payable or in respect of
which no assertion of liability and no claim or demand for payment has been
made) incurred hereunder, are indefeasibly paid in full, termination of this
Agreement and all Letters of Credit issued hereunder have expired, terminated or
been fully collateralized in cash in an amount and manner satisfactory to Agent
in its Permitted Discretion, it shall not (and as applicable shall not permit
any Subsidiary to):
 
7.1 Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it.  Notwithstanding the foregoing, and in each case (a) any Borrower may
merge or be consolidated into any other Borrower, (b) any Guarantor may merge or
be consolidated into any other Guarantor or any Borrower (provided in the case
of a Guarantor merging or consolidating into any Borrower, such Borrower shall
be the continuing or surviving person).
 
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3, (ii) transfers among Guarantors and any
transfer from a Guarantor to a Borrower, (iii) transfers among Borrowers, and
(iv) any other sales or dispositions expressly permitted by this Agreement.
 
 
71

--------------------------------------------------------------------------------

 
7.2 Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
 
7.3 Guarantees.  Become liable or permit any of their respective Subsidiaries to
become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except (a)
as disclosed on Schedule 7.3, (b) guaranties of the type disclosed on Schedule
7.3 entered into in the Ordinary Course of Business and (b) the endorsement of
checks in the Ordinary Course of Business.
 
7.4 Investments.  Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, except:
 
(a) obligations issued or guaranteed by the United States of America or any
agency thereof;
 
(b) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating);
 
(c) certificates of time deposit and bankers’ acceptances having maturities of
not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (i) such bank has a combined
capital and surplus of at least $500,000,000, or (ii) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency;
 
(d) U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof; and
 
(e) investments in any Credit Party to the extent permitted by Section 7.8(d)
hereof.
 
7.5 Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate, except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding and (c) loans to Credit Parties to the extent permitted by Section
7.8(e).
 
7.6 Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures (a) in the fiscal year ending December 31,
2012, in an aggregate amount in excess of $3,500,000, and (b) in any fiscal year
thereafter, in an aggregate amount in excess of $3,500,000.  For purposes of
this Section 7.6, the amount of “lost in hole” revenue of Borrowers shall be
subtracted from the amounts deemed or paid for Capital Expenditures.
 
7.7 Dividends.  Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of  any Borrower that is a corporation
(other than dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of
 
 
72

--------------------------------------------------------------------------------

 
its funds, property or assets to the purchase, redemption or other retirement of
any common or preferred stock, or of any options to purchase or acquire any such
shares of common or preferred stock of any Borrower that is a corporation, other
than dividends paid to another Borrower.
 
7.8 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (a) Indebtedness to Lenders
(including any Lender-Provided Interest Rate Hedge); (b) Indebtedness incurred
for Capital Expenditures permitted under Section 7.6 hereof; (c) purchase money
Indebtedness in an amount, when aggregated with Indebtedness permitted pursuant
to subsection 7.8(d) hereof, not to exceed $3,500,000 in the aggregate; (d)
unsecured Indebtedness in an amount, when aggregated with purchase money
Indebtedness permitted pursuant to subsection 7.8(c) hereof, not to exceed
$3,500,000 in the aggregate, so long as such Indebtedness is  unsecured, on
terms and conditions satisfactory to Agent in its sole discretion, and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of a Subordination Agreement; (e) Indebtedness of any
Credit Party to any other Credit Party in an aggregate amount not to exceed
$500,000; (f) Indebtedness in respect of surety bonds, performance bonds and
similar obligations not in connection with money borrowed, in each case provided
in the Ordinary Course of Business not to exceed $30,000,000 and (g)
Indebtedness in respect of the Ex-Im Credit Agreement.
 
7.9 Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
 
7.10 Transactions with Affiliates.  Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except
transactions, which are in the Ordinary Course of Business, on an arm’s-length
basis on terms and conditions no less favorable than terms and conditions which
would have been obtainable from a Person other than an Affiliate.
 
7.11 [Reserved].
 
7.12 Subsidiaries.
 
(a) Form any Subsidiary unless (i) such Subsidiary (A) expressly joins in this
Agreement as a “Borrower” and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Revolving Credit Note, and under
any other agreement among Borrowers and Lenders, or (B) becomes a “Guarantor” by
executing a Guaranty and Guarantor Security Agreement, and (ii) Agent shall have
received all documents, including legal opinions, it may reasonably require to
establish compliance with each of the foregoing conditions.
 
(b) Except for those (i) joint ventures or partnerships listed or described on
Schedule 7.12(b), (ii) Teaming Agreements and any resulting
contractor-subcontractor arrangements among any Borrower and such other parties
to the Teaming Agreements so long as (i) on an arm’s length basis and in the
Ordinary Course of Business, and (ii) no such agreement or arrangement would
directly or indirectly provide any basis (contractual or otherwise) for any
 
 
73

--------------------------------------------------------------------------------

 
Persons party to such agreements or arrangements to claim any interest in any
Receivables (or the proceeds thereto) of Borrowers, or (iii) other joint
ventures or partnerships or similar arrangements that are formed by any Borrower
after the Closing Date with the consent of the Agent in its Permitted
Discretion, enter into any partnership, joint venture or similar arrangement.
 
7.13 Fiscal Year and Accounting Changes.  Change its fiscal year from December
31 or make any change (i) in accounting treatment and reporting practices except
as required by GAAP or (ii) in tax reporting treatment except as required by
law.
 
7.14 Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than such Borrower’s business as conducted on the
date of this Agreement.
 
7.15 Amendment of Organizational Documents.  Amend, modify or waive any term or
material provision of its Organizational Documents in any manner that adversely
affects Agent or any Lender, unless required by law.
 
7.16 Material Contracts.  Amend, modify or waive any material term or material
provision of any Material Contract in any way that would (i) impair or be
adverse to the interests of any Borrower thereunder or (ii) cause the terms and
provisions thereof to be more restrictive than any term or provisions in effect
on the Closing Date, as determined by Agent in its Permitted Discretion, without
the consent of Agent in its Permitted Discretion, unless required by law.
 
7.17 Compliance with ERISA.  (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written consent, (ii) engage, or permit any
member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in section 406 of ERISA and Section 4975
of the Code, (iii) incur, or permit any member of the Controlled Group to incur,
any “accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.
 
 
74

--------------------------------------------------------------------------------

 
7.18 Prepayment of Indebtedness.  At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Credit Party.
 
7.19 Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:
 
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  Each Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming such Borrower’s compliance with this Section.
 
7.20 Membership/Partnership Interests.  Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.
 
7.21 Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
7.22 Inactive Subsidiaries.  Cause the Inactive Subsidiary at any time to (a)
own any assets, (b) incur or suffer to exist any liabilities, or (c) engage in
any business activity.
 
VIII CONDITIONS PRECEDENT.
 
8.1 Conditions to Initial Advances. Lenders shall not be required to make the
initial Advances or otherwise extend credit to Borrowers hereunder, until the
date that each of the following conditions precedent have been satisfied or
waived in a manner and pursuant to documentation satisfactory to Agent in its
sole discretion (the first date all such conditions having been satisfied being
herein called the “Closing Date”):
 
(a) Pledge Agreements.  Agent shall have received the Pledge Agreements, each in
form and substance satisfactory to Agent and duly executed by the parties named
therein;
 
(b) Pledged Membership Interests; Unit Powers; Pledged Notes.  Receipt by Agent
of (i) any certificates representing the membership interests of Equity
Interests pledged pursuant to the Pledge Agreements, together with an undated
unit (or analogous) power for each such membership interest executed in blank by
a duly authorized officer of the pledgor thereof,
 
 
75

--------------------------------------------------------------------------------

 
and (ii) each promissory note (if any) pledged to Agent pursuant to the Pledge
Agreements endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof;
 
(c) Intellectual Property Security Agreement.  Agent shall have received the
Intellectual Property Security Agreement, in form and substance satisfactory to
Agent and duly executed by the parties named therein;
 
(d) Revolving Credit Note.  Agent shall have received the Revolving Credit Note
duly executed and delivered by an authorized officer of each Borrower;
 
(e) Filings, Registrations and Recordings.  Agent shall have received (i) a
completed Questionnaire, duly executed by an Authorized Officer of each Credit
Party, together with all attachments contemplated thereby, and (ii) each
document (including any Uniform Commercial Code financing statement) required by
this Agreement, any related agreement or under law or reasonably requested by
Agent to be filed, registered or recorded in order to create, in favor of Agent,
a perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;
 
(f) Organizational Proceedings of the Credit Parties.  Agent shall have received
a copy of the resolutions in form and substance reasonably satisfactory to
Agent, of the Board of Directors or other governing body of each Credit Party
authorizing (i) the execution, delivery and performance of this Agreement and
the Other Documents to which such Credit Party is a party, and (ii) the granting
by such Credit Party of the security interests in and liens upon the Collateral
in each case certified by the Secretary or an Assistant Secretary of each Credit
Party as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
 
(g) Incumbency Certificates of the Credit Parties.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party,
dated the Closing Date, as to the incumbency and signature of the officers of
each Credit Party executing this Agreement, the Other Documents to which such
Credit Party is a party, any certificate or other documents to be delivered by
it pursuant hereto, together with evidence of the incumbency of such Secretary
or Assistant Secretary;
 
(h) Certificates.  Agent shall have received a copy of each Credit Party’s
Organizational Documents, and all amendments thereto, certified by the Secretary
of State or other appropriate official of its jurisdiction of incorporation or
formation, as the case may be, and all agreements of the Credit Parties’
shareholders or members, as applicable, certified as accurate and complete by
the Secretary of such Credit Party;
 
 
76

--------------------------------------------------------------------------------

 
(i) Good Standing Certificates.  Agent shall have received good standing
certificates for each Credit Party dated not more than thirty (30) days prior to
the Closing Date, issued by the Secretary of State or other appropriate official
of each Credit Party’s jurisdiction of incorporation or formation, as the case
may be, and each jurisdiction where the conduct of each Credit Party’s business
activities or the ownership of its properties necessitates qualification except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect;
 
(j) Legal Opinion.  Agent shall have received the executed legal opinion of
Porter Hedges LLP in form and substance satisfactory to Agent, which opinions
shall cover such matters incident to the transactions contemplated by this
Agreement, the Revolving Credit Note, the Other Documents, and related
agreements as Agent may reasonably require and Borrowers hereby authorize and
direct such counsel to deliver such opinions to Agent and Lenders;
 
(k) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Credit Party or against the officers or directors of any Credit Party (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Credit Party or the conduct of its
business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body;
 
(l) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(l).
 
(m) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables, Inventory, General Intangibles, and
Equipment of each Borrower and all books and records in connection therewith;
 
(n) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(o) Pro Forma Financial Statements.  Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to
Lenders;
 
(p) Intercreditor Agreement.  Agent shall have entered into the Ex-Im
Intercreditor Agreement; which shall be in form and substance satisfactory to
Agent in its sole discretion;
 
(q) Insurance.  Agent shall have received in form and substance satisfactory to
Agent, certified copies of Borrowers’ casualty insurance policies, together with
loss payable endorsements on Agent’s standard form of loss payee endorsement
naming Agent as lender loss payee, and certified copies of Borrowers’ liability
insurance policies, together with endorsements naming Agent as an additional
insured;
 
 
77

--------------------------------------------------------------------------------

 
(r) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
 
(s) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;
 
(t) Consents.  Agent shall have received any and all Consents reasonably
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might legitimately be entitled assert
claims with respect to the Collateral, as Agent and its counsel shall deem
reasonably necessary;
 
(u) No Adverse Material Change.  (i) since December 31, 2011, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
 
(v) Lien Waiver Agreements.  Agent shall have received a Lien Waiver Agreement
satisfactory to Agent in its sole discretion with respect to all premises leased
by any Credit Party at which Inventory and/or books and records are located;
 
(w) Other Documents.  Agent shall have received all Other documents, duly
executed by the parties named therein and in form and substance satisfactory to
Agent in is sole discretion;
 
(x) Contract and Diligence Review.  Agent shall have (i) reviewed all Material
Contracts of the Credit Parties including, without limitation, books and
records, Organizational Documents, third party financing agreements, leases,
union contracts, labor contracts, vendor supply contracts, representation/agency
agreements, license agreements and distributorship agreements, (ii) performed
background checks on members of each Credit Party’s management team, (iii)
received and reviewed all OFAC due diligence, and (iv) reviewed each Credit
Party’s corporate and legal structure, and such contracts, agreements,
background checks and review shall be satisfactory in all respects to Agent;
 
(y) Closing Certificate.  Agent shall have received a closing certificate signed
by an Authorized Officer of each Credit Party dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date, (ii) each
Credit Party on such date in compliance with all the terms and provisions set
forth in this Agreement and the Other Documents to which it is a party (iii) on
such date no Default or Event of Default has occurred or is continuing and no
default under any document or agreement pursuant to which a Credit Party has
been extended credit or other financial accommodation or is a guarantor of same
has occurred or is continuing;
 
(z) Borrowing Base.  Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables, Eligible Extended Receivables,
Eligible Government Receivable, Eligible Unbilled Receivables and Eligible Costs
in Excess of Billings
 
 
78

--------------------------------------------------------------------------------

 
is sufficient in value and amount to support Advances in the amount requested by
Borrowers on the Closing Date;
 
(aa) Undrawn Availability.  After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $5,000,000, as
evidenced by a Borrowing Base Certificate satisfactory to Agent in is sole
discretion; and
 
(bb) Prefund Examination.  Agent shall have completed a prefunding examination
of the Collateral, which examination shall be satisfactory to Agent in its sole
discretion;
 
(cc) Compliance with Laws.  Agent shall be reasonably satisfied that each Credit
Party is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Trading with the
Enemy Act;
 
(dd) Existing Financings.  (i) all loans and obligations of any Borrower with
respect to any financing facility (other than any financing facility that would
otherwise be permitted pursuant to Section 7.8 hereof with respect to Capital
Expenditures) of any Borrower (each an “Existing Financing Facility”) shall be
terminated or paid or satisfied in full utilizing the proceeds of the Advances,
(ii) each creditor’s commitments to lend or make other extensions of credit
under the Existing Financing Facilities shall be terminated; (iii) Agent shall
have received all documents or instruments necessary to release and/or terminate
all security interests and liens securing indebtedness evidenced by the Existing
Financing Facilities; (iv) Borrowers shall have made arrangements satisfactory
to Agent in its sole discretion to cancel any letters of credit outstanding
under any of the Existing Financing Facilities; and (v) Agent shall have been
authorized by all creditors to terminate and/or release all liens and security
interests in favor of such creditor in connection with the Existing Financing
Facilities; and
 
(ee) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2 Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Credit Parties in or pursuant to this Agreement, the Other Documents
and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
 
(b) No Default.  No Event of Default shall have occurred and be continuing on
such date, or would exist after giving effect to the Advances requested to be
made, on such date; provided, however that Agent, in its sole discretion, may
continue to make Advances
 
 
79

--------------------------------------------------------------------------------

 
notwithstanding the existence of an Event of Default and that any Advances so
made shall not be deemed a waiver of any such Event of Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX INFORMATION AS TO CREDIT PARTIES.
 
Borrowers shall, and shall cause their respective Subsidiaries to, until
satisfaction in full of the Obligations and the termination of this Agreement:
 
9.1 Disclosure of Material Matters.  Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor
or any Lien, other than any Permitted Encumbrance, placed upon or asserted
against any Borrower or any Collateral.
 
9.2 Schedules.
 
(a) Deliver to Agent on or before the twentieth (20th) day of each month as and
for the prior month (i) accounts receivable agings inclusive of reconciliations
to the general ledger, (ii) accounts payable schedules inclusive of
reconciliations to the general ledger, (iii) unbilled accounts receivable
report, (iv) report of cost in excess of billings, (v) reports of estimated
remaining cost by project and projected income by project, (vi) updated backlog
report and (vii) cumulative cash flow (costs and expenses and billings) of the
Caspian Project.
 
(b) No less than once every other week, deliver to Agent on or before each
Wednesday of such week as of the last Business Day of the previous week for the
two weeks then ended, or such other intervals and for such periods as Agent may
require, a Borrowing Base Certificate in form and substance satisfactory to
Agent, that shall be calculated as of the last day of the prior week for the two
weeks then ended (which shall not be binding upon Agent or restrictive of
Agent’s rights under this Agreement), and shall include in each instance,
detailed description of collections, credits and any bonded contracts entered
into by any Borrower, and shall include, if requested by Agent: (i) confirmatory
assignment schedules, (ii) copies of Customer’s invoices, (iii) evidence of
shipment or delivery, (iv) Inventory reports and (v) such further schedules,
documents, and/or information regarding the Collateral as Agent may require
including, but not limited to, trial balances and test verifications.  Agent
shall have the right to confirm and verify all Receivables by any manner and
through any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder.  The items to be provided under
this Section are to be in form satisfactory to Agent and executed by Borrowers
and delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to
 
 
80

--------------------------------------------------------------------------------

 
Agent shall not affect, terminate, modify, or otherwise limit Agent’s Lien with
respect to the Collateral.
 
9.3 Environmental Reports.  Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.8, with a Compliance
Certificate signed by an Authorized Officer of Borrowing Agent stating, to the
best of his knowledge, that the Credit Parties are in compliance in all material
respects with all federal, state and local Environmental Laws.  To the extent
any Credit Party is not in compliance with the foregoing laws, the certificate
shall set forth with specificity all areas of non-compliance and the proposed
action Borrowers’ will implement in order to achieve full compliance.
 
9.4 Litigation.  Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Credit Party, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect.
 
9.5 Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Credit Party which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action Borrowers’
propose to take with respect thereto.
 
9.6 Government Receivables.  Notify Agent promptly if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.
 
9.7 Annual Financial Statements.  Furnish Agent, as soon as available and in any
event no later than the earlier of (i) the date Holdings is required to file its
Form 10-K with the SEC for any fiscal year and (ii) ninety (90) days after the
end of Holdings fiscal year, financial statements of Holdings and its
Subsidiaries on a consolidated and consolidating basis in each case, including,
but not limited to, statements of income and stockholders’ equity and cash flow
from the immediately prior fiscal year to the end of such prior fiscal year and
the balance sheet as at the end of such prior fiscal year, all prepared in
accordance with GAAP applied on a basis consistent with prior practices, and in
reasonable detail and reported upon without qualification by an independent
certified public accounting firm selected by Holdings and satisfactory to Agent
(the “Accountants”).  The financial statements required to be delivered above
shall be accompanied by a Compliance Certificate.
 
 
81

--------------------------------------------------------------------------------

 
9.8 Quarterly Financial Statements.  Furnish Agent, as soon as available and in
any event no later than the earlier of (i) the date Holdings is required to file
its Form 10-Q with the SEC for any fiscal quarter (other than the fiscal quarter
ending December 31) and (ii) forty-five (45) days after the end of each fiscal
quarter, an unaudited balance sheet of Holdings and its Subsidiaries on a
consolidated and consolidating basis and unaudited (or, in the case of the
fourth fiscal quarter, audited) statements of income and stockholders’ equity
and cash flow of Holdings and its Subsidiaries on a consolidated and
consolidating basis, in each case reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and in accordance with GAAP,
subject to normal and recurring year end adjustments that individually and in
the aggregate are not material to the business of Holdings or its
Subsidiaries.  The reports shall be accompanied by a Compliance Certificate.
 
9.9 Monthly Financial Statements.  Furnish Agent within thirty (30) days after
the end of each month, an unaudited balance sheet of Holdings and its
Subsidiaries on a consolidated and consolidating basis and unaudited statements
of income and stockholders’ equity and cash flow of Holdings and its
Subsidiaries on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such calendar
month and for such month, prepared on a basis consistent with prior practices
and complete and correct in all material respects, subject to normal and
recurring year end adjustments that individually and in the aggregate are not
material to the business of Holdings or its Subsidiaries.  The reports shall be
accompanied by a Compliance Certificate.
 
9.10 Other Reports.  At Agent’s request, furnish Agent as soon as available, but
in any event within ten (10) days after the issuance thereof and (i) with copies
of such financial statements, reports and returns as each Borrower shall send to
its stockholders or members, as applicable.
 
9.11 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Other
Documents have been complied with by the applicable Credit Party including, (a)
copies of all environmental audits and reviews, (b) at least thirty (30) days
prior thereto, notice of any Credit Party’s opening of any new office or place
of business or any Credit Party’s closing of any existing office or place of
business, and (c) promptly upon any Credit Party’s learning thereof, notice of
any labor dispute to which such Credit Party may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Credit Party is a party or by which any
Credit Party is bound.
 
9.12 Projected Operating Budget.  Furnish Agent, no later the last day of
February of each of Holding’s fiscal years commencing with fiscal year 2012, a
month by month projected operating budget and cash flow of Holdings and its
Subsidiaries on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by an Authorized Officer of Holdings to the effect that
such projections have been prepared on the basis of sound financial planning
practice consistent with
 
 
82

--------------------------------------------------------------------------------

 
past budgets and financial statements and that such officer has no reason to
question the reasonableness of any material assumptions on which such
projections were prepared.
 
9.13 Variances From Operating Budget.  At Agent’s request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each quarterly report, a written report summarizing all material
variances from budgets submitted by Holdings pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.
 
9.14 Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (i) any lapse or other termination of any material Consent issued to any
Credit Party by any Governmental Body or any other Person that is material to
the operation of such Credit Party’s business, (ii) any refusal by any
Governmental Body or any other Person to renew or extend any such Consent; and
(iii) copies of any periodic or special reports filed by any Credit Party with
any Governmental Body or Person, if such reports indicate any material change in
the business, operations, affairs or condition of any Credit Party, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Credit Party.
 
9.15 ERISA Notices and Requests.  Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which Borrowers or any member of the Controlled Group has taken, is taking, or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which Borrowers or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
 
 
83

--------------------------------------------------------------------------------

 
9.16 Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
9.17 Appraisals and Field Examinations.  Permit Agent or Agent’s representatives
to (a) perform desktop Collateral appraisals in form and substance satisfactory
to Agent at Borrowers’ cost and expense, if an Event of Default has occurred and
is continuing, as Agent deems appropriate in Agent’s Permitted Discretion, (b)
perform full Collateral appraisals and business valuations, each in form and
substance satisfactory to Agent at Borrower’s cost and expense as Agent deems
appropriate in Agent’s Permitted Discretion and in no event more frequently than
annually prior to the occurrence and continuation of an Event of Default and
thereafter, on an unlimited basis, in either case to determine, among other
things, the net orderly liquidation value of the Collateral, and (c) conduct
field examinations at Borrower’s cost and expense as Agent deems appropriate in
Agent’s Permitted Discretion.
 
X EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1 Nonpayment. Failure by any Borrower to pay (i) any principal or interest on
the Obligations (other than Other Lender Obligations) when due, or (ii) pay
principal or interest on any Other Lender Obligations within three (3) Business
Days of the date such payment is due, in each case, whether at maturity or by
reason of acceleration pursuant to the terms of this Agreement or by notice of
intention to prepay, or by required prepayment or failure to pay when due any
other liabilities or make any other payment, fee or charge provided for herein
when due or in any Other Document;
 
10.2 Breach of Representation.  Any representation or warranty made or deemed
made by any Credit Party in this Agreement, any Other Document or any related
agreement or in any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been misleading in any material respect on the date when made or deemed to have
been made;
 
10.3 Financial Information.  Failure by any Borrower to (i)(x) furnish financial
information when due and such failure continues for ten (10) Business Days, or
(y) when requested or (ii) permit the inspection of its books or records in
accordance with this Agreement and such failure continues for ten (10) Business
Days;
 
10.4 Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed
or lifted within thirty (30) days;
 
10.5 Noncompliance.  Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Credit Party to perform, keep or observe
any term, provision, condition, covenant herein contained, or contained in any
Other Document or any other agreement or arrangement, now or hereafter entered
into any Credit Party and Agent or any Lender, or (ii) failure or neglect of any
Credit Party to perform, keep or observe any term,
 
 
84

--------------------------------------------------------------------------------

 
provision, condition or covenant, contained in Sections 4.5(b), 4.6, 4.7, 4.9,
4.13, 4.14, 4.17, 6.1, 6.2, 6.3, 6.4, 6.6, 6.11, 7.2 (for purposes of the cure
period contemplated by this clause (ii) only, with respect to Liens incurred
without any Borrowers’ consent so long as such Liens do not exceed $100,000 in
the aggregate and are being Properly Contested), 9.4 or 9.6 hereof which is not
cured within thirty (30) days from the occurrence of such failure or neglect;
 
10.6 Judgments.  Any judgment or judgments are rendered against any Credit Party
for an aggregate amount in excess of $1,000,000 and (i) enforcement proceedings
shall have been commenced by a creditor upon such judgment, (ii) there shall be
any period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect, or (iii) any such judgment results in the creation of a Lien upon any of
the Collateral (other than a Permitted Encumbrance);
 
10.7 Bankruptcy.  Any Credit Party shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within thirty (30) days,
any petition filed against it in any involuntary case under such bankruptcy
laws,  or (vii) take any action for the purpose of effecting any of the
foregoing;
 
10.8 Inability to Pay.  Any Credit Party shall admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business;
 
10.9 Affiliate Bankruptcy.  Any Affiliate or any Subsidiary of any Credit Party
shall (i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
 
10.10 Material Adverse Effect.  A Material Adverse Effect shall have occurred;
 
10.11 Lien Priority.  Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
 
10.12 Enforceability of Intercreditor Agreement.  Ex-Im Agent denies or contests
the validity or enforceability of the Ex-Im Intercreditor Agreement;
 
10.13 Cross Default.  A default of the obligations of any Credit Party under any
other agreement to which it is a party shall occur which adversely affects its
condition, affairs or
 
 
85

--------------------------------------------------------------------------------

 
prospects (financial or otherwise) which default is not cured within any
applicable grace period and which default could reasonably be expected to result
in a Material Adverse Effect;
 
10.14 Breach of Guaranty.  Termination or breach of any Guaranty or Guaranty
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guaranty Security Agreement or similar agreement;
 
10.15 Change of Control.  Any Change of Control shall occur;
 
10.16 Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Credit
Party or any Credit Party shall so claim in writing to Agent or any Lender;
 
10.17 Licenses.  (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any material license, permit, patent trademark or trade name
of any Credit Party, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such material license, permit, trademark, trade name or
patent and such proceedings shall not be dismissed or discharged within sixty
(60) days, or (c) schedule or conduct a hearing on the renewal of any material
license, permit, trademark, trade name or patent necessary for the continuation
of any Credit Party’s business and the staff of such Governmental Body issues a
report recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, trade name or patent; (ii) any
agreement which is necessary or material to the operation of any Credit Party’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;
 
10.18 Seizures.  Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Credit Party or the title and rights of any Credit
Party shall have become the subject matter of claim, litigation, suit or other
proceeding which might, in the Permitted Discretion of Agent, upon final
determination, result in a material impairment or loss of the security provided
by this Agreement or the Other Documents;
 
10.19 Pension Plans.  An event or condition specified in Sections 7.18 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.
 
10.20 Caspian Contract.  (i) the termination of any Caspian Contract or (ii) any
material default by any Borrower of any Caspian Contract that could reasonably
be expected to result in Material Adverse Effect.
 
XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
 
86

--------------------------------------------------------------------------------

 
11.1 Rights and Remedies.
 
(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances.  Upon the occurrence of any Event of Default, Agent shall have the
right to exercise any and all rights and remedies provided for herein, under the
Other Documents, under the Uniform Commercial Code and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  Agent may enter any of any Borrower’s premises or
other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place.  With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect.  Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower.  For the purposes of enabling Agent to  exercise
the rights and remedies hereunder and under each of the Other Documents,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Borrower’s (a) trademarks, trade styles, trade names, trade name
applications, domain names, domain name applications, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.
 
(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not
 
 
87

--------------------------------------------------------------------------------

 
required by other law, to fail to obtain governmental or third party consents,
if not required by law, for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
 
11.2 Agent’s Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
 
11.3 Setoff.  Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.
 
11.4 Rights and Remedies not Exclusive.  The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.
 
11.5 Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations or
 
 
88

--------------------------------------------------------------------------------

 
any other amounts outstanding under any of the Other Documents or in respect of
the Collateral may, at Agent’s discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied (A)
first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
XII WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1 Waiver of Notice.  Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, notice of intent to accelerate and
notice of acceleration, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
 
 
89

--------------------------------------------------------------------------------

 
12.2 Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
 
12.3 Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
XIII EFFECTIVE DATE AND TERMINATION.
 
13.1 Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the May 29, 2015 (the “Term”), unless
sooner terminated as herein provided.
 
13.2 Termination.  The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders in their Permitted Discretion with respect thereto.  Accordingly, each
Borrower waives any rights which it may have under the Uniform Commercial Code
to demand the filing of termination statements with respect to the Collateral,
and Agent shall not be required to send such termination statements to each
Borrower, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations have been indefeasibly paid in full in immediately available
funds.  All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations are
indefeasibly paid and performed in full.
 
 
90

--------------------------------------------------------------------------------

 
XIV REGARDING AGENT.
 
14.1 Appointment.  Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in the Fee
Letter), charges and collections (without giving effect to any collection days)
received pursuant to this Agreement, for the ratable benefit of Lenders.  Agent
may perform any of its duties hereunder by or through its agents or
employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Revolving Credit Note) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.
 
14.2 Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.
 
14.3 Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Credit Party in connection with the making and the continuance
of the Advances hereunder and the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of each
Credit Party.  Agent shall have no duty or responsibility, either initially or
on a continuing
 
 
91

--------------------------------------------------------------------------------

 
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before making of the Advances or at
any time or times thereafter except as shall be provided by any Borrower
pursuant to the terms hereof.  Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any agreement, document, certificate or a statement delivered in connection
with or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Credit Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Revolving Credit Note, the Other Documents
or the financial condition of any Credit Party, or the existence of any Event of
Default or any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4 Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.
 
14.5 Reliance.  Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent
 
 
92

--------------------------------------------------------------------------------

 
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.
 
14.7 Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document (INCLUDING WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE
INDEMNIFIED MATTER ARISING FROM AGENTS NEGLIGENCE OR STRICT LIABILITY); provided
that, Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
 
14.8 Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
14.9 Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.
 
14.10 Borrowers’ Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.11 No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in
 
 
93

--------------------------------------------------------------------------------

 
connection with any Borrower, its Affiliates or its agents, this Agreement, the
Other Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record-keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other laws.
 
14.12 Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV BORROWING AGENCY PROVISION AND COMMON ENTERPRISE.
 
15.1 Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  TO INDUCE AGENT AND
LENDERS TO DO SO AND IN CONSIDERATION THEREOF, EACH BORROWER HEREBY INDEMNIFIES
AGENT AND EACH LENDER AND HOLDS AGENT AND EACH LENDER HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITIES (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT
OR INACTION ARISING FROM AGENT’S NEGLIGENCE OR STRICT LIABILITY), EXPENSES,
LOSSES, DAMAGES AND CLAIMS OF DAMAGE OR INJURY ASSERTED AGAINST AGENT OR ANY
LENDER BY ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE HANDLING OF THE
FINANCING ARRANGEMENTS OF BORROWERS AS PROVIDED HEREIN, RELIANCE BY AGENT OR ANY
LENDER ON ANY REQUEST OR INSTRUCTION FROM BORROWING AGENT OR ANY OTHER ACTION
TAKEN BY AGENT OR ANY LENDER WITH RESPECT TO THIS SECTION 15.1 EXCEPT DUE TO
WILLFUL MISCONDUCT OR GROSS (NOT MERE) NEGLIGENCE BY THE INDEMNIFIED PARTY (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT).
 
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation
 
 
94

--------------------------------------------------------------------------------

 
and liability on the part of each Borrower shall in no way be affected by any
extensions, renewals and forbearance granted to Agent or any Lender to any
Borrower, failure of Agent or any Lender to give any Borrower notice of
borrowing or any other notice, any failure of Agent or any Lender to pursue or
preserve its rights against any Borrower, the release by Agent or any Lender of
any Collateral now or thereafter acquired from any Borrower, and such agreement
by each Borrower to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Agent or any Lender to the other Borrowers
or any Collateral for such Borrower’s Obligations or the lack thereof.  Each
Borrower waives all suretyship defenses.
 
15.2 Waiver of Subrogation.  Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.
 
15.3 Common Enterprise.  The successful operation and condition of each of
Borrowers is dependent on the continued successful performance of the functions
of the group of Borrowers as a whole and the successful operation of each
Borrower is dependent on the successful performance and operation of each other
Borrower.  Each of Borrowers expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from successful operations
of Holdings and each of the other Borrowers.  Each Borrower expects to derive
benefit (and the boards of directors or other governing body of each such
Borrower have determined that it may reasonably be expected to derive benefit),
directly and indirectly, from the credit extended by Lenders to Borrowers
hereunder, both in their separate capacities and as members of the group of
companies.  Each Borrower has determined that execution, delivery, and
performance of this Agreement and any Other Documents to be executed by such
Borrower is within its corporate purpose, will be of direct and indirect benefit
to such Borrower, and is in its best interest.
 
XVI MISCELLANEOUS
 
16.1 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas.  Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in Dallas County, Texas, United States of America, and,
by execution and delivery of this Agreement, each Borrower accepts for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.  Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or at Agent’s option, by service upon Borrowing Agent, which each
Borrower irrevocably appoints as such Borrower’s Agent for the
 
 
95

--------------------------------------------------------------------------------

 
purpose of accepting service within the State of Texas. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction.  Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  Each Borrower waives the right to remove any judicial proceeding
brought against such Borrower in any state court to any federal court.  Any
judicial proceeding by any Borrower against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the City of Dallas, State of Texas.
 
16.2 Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders affected
thereby:
 
(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount.
 
(ii) extend the maturity of any note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement.
 
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b).
 
 
96

--------------------------------------------------------------------------------

 
(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000.
 
(v) change the rights and duties of Agent.
 
(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than thirty (30) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount.
 
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.
 
(viii) release any Guarantor.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied (each, a “Non-Consenting Lender”), then
PNC may, at its option, require such Non-Consenting Lender to assign its
interest in the Advances to PNC or to another Lender or to any other Person
designated by Agent (the “Designated Lender”), for a price equal to (i) the then
outstanding principal amount thereof plus (ii) accrued and unpaid interest and
fees due such Lender, which interest and fees shall be paid when collected from
Borrowers.  In the event PNC elects to require any Lender to assign its interest
to PNC or to the Designated Lender, PNC will so notify such Lender in writing
within forty five (45) days following such Non-Consenting Lender’s denial, and
such Non-Consenting Lender will assign its interest to PNC or the Designated
Lender no later than five (5) days following receipt of such notice pursuant to
a Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to thirty (30) consecutive Business Days (the
“Out-of-Formula Loans”); provided, that, such outstanding Advances do not exceed
the Maximum Revolving Advance Amount.  If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans;
 
 
97

--------------------------------------------------------------------------------

 
provided that, if Lenders do make Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section
2.1(a).  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables”, “Eligible Extended Term Receivables”, “Eligible
Government Receivables”, “Eligible Unbilled Receivables” or “Eligible Costs in
Excess of Billings”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, Agent is hereby authorized by Borrowers
and the Lenders, from time to time in Agent’s sole discretion, (A) after the
occurrence and during the continuation of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied, to make Revolving Advances to
Borrowers on behalf of the Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or (c)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement; provided, that, at any time after giving effect to any such Revolving
Advances the outstanding Revolving Advances do not exceed one hundred and ten
percent (110%) of the Formula Amount.
 
16.3 Successors and Assigns; Participations; New Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.
 
(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof; provided, that, Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the
 
 
98

--------------------------------------------------------------------------------

 
same Advances or other Obligations payable hereunder to both such Lender and
such Participant.  Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.
 
(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”) in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording.  Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose.  Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents.  Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.
 
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement, (i)
Purchasing CLO thereunder shall be a party hereto and, to the extent provided in
such Modified Commitment Transfer Supplement, have the rights and obligations of
a Lender thereunder and (ii) the transferor Lender thereunder shall, to the
extent provided in such Modified Commitment Transfer Supplement, be released
 
 
99

--------------------------------------------------------------------------------

 
from its obligations under this Agreement, the Modified Commitment Transfer
Supplement creating a novation for that purpose.  Such Modified Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing
CLO.  Each Borrower hereby consents to the addition of such Purchasing
CLO.  Borrowers shall execute and deliver such further documents and do such
further acts and things in order to effectuate the foregoing.
 
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
 
16.4 Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
 
16.5 Indemnity.  Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the gross negligence, bad faith or willful misconduct of the party being
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall
 
 
100

--------------------------------------------------------------------------------

 
extend to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including fees and disbursements of counsel) asserted against or
incurred by any of the indemnitees described above in this Section 16.5 by any
Person under any Environmental Laws or similar laws by reason of any Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Substances and Hazardous Waste,
or other Toxic Substances.  Additionally, if any taxes (excluding taxes imposed
upon or measured solely by the net income of Agent and Lenders, but including
any intangibles taxes, stamp tax, recording tax or franchise tax) shall be
payable by Agent, Lenders or Borrowers on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect, Borrowers
will pay (or will promptly reimburse Agent and Lenders for payment of) all such
taxes, including interest and penalties thereon, and will indemnify and hold the
indemnitees described above in this Section 16.5 harmless from and against all
liability in connection therewith.
 
16.6 Notice.  Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Agreement shall be given or made by telephone or in writing
(which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6.  Any Notice shall be effective:
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
 
(e) In the case of electronic transmission, when actually received;
 
 
101

--------------------------------------------------------------------------------

 
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
 
(g) If given by any other means (including by overnight courier), when actually
received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
 
(A) If to Agent or PNC at:
                  PNC Bank, National Association     2100 Ross Avenue, Suite
1850     Dallas, Texas 75201     Attention:
Relationship Manager (ENGlobal)
    Telephone:
214-871-1261
    Facsimile:
214-871-2015
    Email:
ronald.eckhoff@pnc.com
            with a copy to:             PNC Bank, National Association     Two
Tower Center Boulevard     East Brunswick, New Jersey 08816     Attention:
Josephine Griffin
    Telephone:
732-220-4388
    Facsimile:
732-220-4548
    Email:
josephine.griffin@pnc.com
            with an additional copy to:             Patton Boggs LLP     2000
McKinney Avenue, Suite 1700     Dallas, Texas 75201     Attention:
Michelle W. Suarez, Esq.
    Telephone:
214-758-1500
    Facsimile:
214-758-1550
    Email:
msuarez@pattonboggs.com
       
(B) If to a Lender other than Agent, as specified on the signature pages hereof.
     

 
 
102

--------------------------------------------------------------------------------

 
 

       
(C) If to Borrowing Agent or any Borrower:
  ENGlobal Corporation     654 N. Sam Houston Parkway – Suite 400     Houston,
Texas 77060     Attention:
Tami Walker
    Telephone:
281-878-1000
    Facsimile:
281-754-4859
    Email:
tami.walker@englobal.com
            with a copy to:     Porter Hedges LLP     1000 Main Street, 36th
Floor     Houston, Texas  77002     Attention:
Ephraim del Pozo, Esq.
    Telephone:
713-226-6660
    Facsimile:
713-226-6260
    Email:
edelpozo@porterhedges.com

 
16.7 Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
 
16.8 Severability.  If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
 
16.9 Expenses.  All costs and expenses including reasonable attorneys’ fees and
disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in all
efforts made to enforce payment of any Obligation or effect collection of any
Collateral, or (b) in connection with the entering into, documentation,
negotiation, modification, amendment, administration and enforcement of this
Agreement, the Ex-Im Intercreditor Agreement or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
or (c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder, under
the Ex-Im Intercreditor Agreement and under all related agreements, documents
and instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Credit Party or (e) in
connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement, the Ex-Im Intercreditor Agreement
and all related agreements, documents and instruments, may be charged to
Borrowers’ Account and shall be part of the Obligations.
 
 
103

--------------------------------------------------------------------------------

 
16.10 Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11 Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Credit Party (or any Affiliate
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
 
16.12 Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.13 Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or other form of electronic transmission shall be deemed to be an
original signature hereto.
 
16.14 Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15 Confidentiality; Sharing Information.  Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in confidence
and accordance with Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, Agent, each Lender and each Transferee may disclose such confidential
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process; provided, further that (i)
unless specifically prohibited by Applicable Law, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one
 
 
104

--------------------------------------------------------------------------------

 
or more Subsidiaries or Affiliates of such Lender and each Borrower hereby
authorizes each Lender to share any information delivered to such Lender by such
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such Subsidiary
or Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16 Publicity.  Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its Permitted Discretion deem appropriate.
 
16.17 Certifications From Banks and Participants; US PATRIOT Act.  Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA PATRIOT Act and the applicable regulations:
(1) within ten (10) days after the Closing Date, and (2) as such other times as
are required under the USA PATRIOT Act.
 
16.18 No Advisory or Fiduciary Relationship.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Other Document), each
Borrower acknowledges and agrees that:  (a)(i) the arranging and other services
regarding this Agreement provided by Agent are arm’s-length commercial
transactions between Borrowers, on the one hand, and Agent on the other hand,
(ii) each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the Other Documents;
(b)(i) each of Agent and Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Credit Party, or any other Person and (ii) none of Agent or any Lender has any
obligation to any Credit Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the Other Documents; and (c) Agent and Lenders
may be engaged in a broad range of transactions that involve interests that
differ from those of any Credit Party, and their respective Affiliates, and
neither Agent nor any Lender has any obligation to disclose any of such
interests to any Credit Party, or any of their respective Affiliates.  To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against each of Agent and Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
 
105

--------------------------------------------------------------------------------

 
16.19 Non-Applicability of Chapter 346.  Borrowers, Agent and the Lenders hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code, as amended from time to
time (regulating certain revolving credit loans and revolving tri-party
accounts) shall not apply to this Agreement or any of the Other Documents, and
the extensions of credit made hereunder are not for personal, family or
household use.
 
16.20 BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES
ACT.  EACH BORROWER HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER
CONSULTATION WITH AN ATTORNEY OF THE OBLIGORS' OWN SELECTION, EACH OBLIGOR
VOLUNTARILY CONSENTS TO THIS WAIVER.  EACH BORROWER EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH PERSON (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO LENDER, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 


[Signature Pages Follow.]
 
 
 
 
 
 
 
 
106

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
 

 
BORROWERS:
       
ENGLOBAL CORPORATION
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL U.S., INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL INTERNATIONAL, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL GOVERNMENT SERVICES, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 


 
[Signature Page to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
              By:
/s/ Ron Eckhoff
  Name: 
Ron Eckhoff
  Title:
Vice President

 
 
 
 
 
 
 
 
[Signature Page to Revolving Credit and Security Agreement]

--------------------------------------------------------------------------------

 
Schedule 1.1
 
Lenders’ Commitments
 
Lender
Percentage
PNC Bank, National Association
100%






